             Case 21-10474-MFW   Doc 344-1   Filed 04/28/21   Page 1 of 70




                                     Exhibit 1

                              Amended Schedules for
                      Alamo Drafthouse Cinemas Holdings, LLC




28041271.3
                                           Case 21-10474-MFW                                            Doc 344-1                       Filed 04/28/21            Page 2 of 70
  Fill in this information to identify the case:

 Debtor        Alamo Drafthouse Cinemas Holdings, LLC


 United States Bankruptcy Court for the:                   District of Delaware


 Case number             21-10474
  (if known)
                                                                                                                                                                                 þ Check if this is an
                                                                                                                                                                                    amended filing


 Official Form 206Sum
 Summary of Assets and Liabilities for Non-Individuals                                                                                                                                           12/15




  Part 1:        Summary of Assets




 1. Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)


     1a.       Real property:
                                                                                                                                                                                 NOT APPLICABLE
               Copy line 88 from Schedule A/B . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
               .

     1b.       Total personal property:
                                                                                                                                                                                       UNKNOWN
               Copy line 91A from Schedule A/B . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
               .

     1c.       Total of all property:
                                                                                                                                                                                       UNKNOWN
               Copy line 92 from Schedule A/B . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
               .




    Part 2:         Summary of Liabilities




   2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                                                                                                                                                                                  $105,532,396.18
        Copy the total dollar amount listed in Column A , Amount of claim, from line 3 of Schedule D . . . . . . . . .




   3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206EF)


        3a.      Total claim amounts of priority unsecured claims:
                                                                                                                                                                                       UNKNOWN
                 Copy the total claims from Part 1 from line 6a of Schedule E/F . . . . . . . . . . . . . . . . . . . . . . . . . . .
                 .

        3b.      Total amount of claims of nonpriority amount of unsecured claims:
                 Copy the total of the amount of claims from Part 2 from line 6b of Schedule E/F . . . . . . . . . . . . . .
                                                                                                                                                                   +                   UNKNOWN




   4. Total liabilities . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
                                                                                                                                                                                  $105,532,396.18
        Lines 2 + 3a + 3b




Official Form 206Sum                                                                                                                                                                          Page 1 of 1
                                    Case 21-10474-MFW                         Doc 344-1             Filed 04/28/21            Page 3 of 70
  Fill in this information to identify the case:

 Debtor        Alamo Drafthouse Cinemas Holdings, LLC


 United States Bankruptcy Court for the:        District of Delaware


 Case number           21-10474
  (if known)
                                                                                                                                                       þ Check if this is an
                                                                                                                                                           amended filing


 Official Form 206D
 Schedule D: Creditors Who Have Claims Secured by Property                                                                                                                12/15

 Be as complete and accurate as possible.

 1.     1.     Do any creditors have claims secured by debtor’s property?
        ¨      No. Check this box and submit page 1 of this form to the court with debtor’s other schedules. Debtor has nothing else to report on this form.
        þ      Yes. Fill in all of the information below.


  Part 1:        List All Creditors with Secured Claims

                                                                                                                          Column A                     Column B
 2.     List in alphabetical order all creditors who have secured claims. If a creditor has more than
        one secured claim, list the creditor separately for each claim.                                                   Amount of claim              Value of collateral that
                                                                                                                          Do not deduct the value of   supports this claim
                                                                                                                          collateral.


                                                                                        DELETED
 2.9             Creditor’s name                                          Describe debtor’s property that is                      UNKNOWN                  UNDETERMINED
                 FORTRESS CREDIT CORPORATION                              subject to a lien

                 Creditor's mailing address                               Describe the lien
                 AS ADMINISTRATIVE AGENT                                  UCC FILING NUMBER - 20184014201
                 ATTN: D. BROOKS, D. SHARPE, ET AL
                                                                          Is the creditor an insider or related
                 1345 AVENUE OF THE AMERICAS, 46TH FL
                                                                          party?
                 NEW YORK, NY 10105
                                                                          þ No
                 Creditor's email address                                 ¨ Yes
                 GCCREDIT@FORTRESS.COM;
                                                                          Is anyone else liable on this claim?
                 CREDITOPERATIONS@FORTRESS.COM;
                 BSTEWART@FORTRESS.COM;                                   þ No
                 MPOLIDORO@FORTRESS.COM                                   ¨ Yes

                 Date or dates debt was incurred                          As of the petition filing date, the claim
                                                                          is:
                 1/22/2021
                                                                          Check all that apply.
                 Last 4 digits of account number:                         þ Contingent
                                                                          þ Unliquidated
                 Do multiple creditors have an interest in the            ¨ Disputed
                 same property?
                 þ No
                 ¨ Yes

  3.      Total of the dollar amounts from Part 1, Column A, including the amounts from the                                        $105,532,396.18
          Additional Page, if any.




Official Form 206D                                           Schedule D: Creditors Who Have Claims Secured by Property                                                Page 1 of 1
                                    Case 21-10474-MFW                       Doc 344-1            Filed 04/28/21               Page 4 of 70
  Fill in this information to identify the case:

 Debtor        Alamo Drafthouse Cinemas Holdings, LLC


 United States Bankruptcy Court for the:      District of Delaware


 Case number          21-10474
  (if known)
                                                                                                                                                      þ Check if this is an
                                                                                                                                                         amended filing


 Official Form 206E/F
 Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                     12/15

 Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY
 unsecured claims. List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts
 on Schedule A/B: Assets - Real and Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases
 (Official Form 206G). Number the entries in Parts 1 and 2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach
 the Additional Page of that Part included in this form.


  Part 1:       List All Creditors with PRIORITY Unsecured Claims


 1.     Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).
        ¨      No. Go to Part 2.
        þ      Yes. Go to line 2.

 2.     List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than
        3 creditors with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                   Total claim             Priority amount

  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims


 3.     List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority
        unsecured claims, fill out and attach the Additional Page of Part 2.

                                                                                                                                                        Amount of claim


                                                                                    DELETED
 3.4            Nonpriority creditor’s name and mailing address                         As of the petition filing date, the claim is:                              UNKNOWN
                                                                                        Check all that apply.
                JAMES OCANAS AND ROBYN HUSTON OCANAS
                C/O DEAS & ASSOCIATES                                                   þ Contingent
                ATTN: CHRISTOPHER RHODES                                                þ Unliquidated
                234 CEDAR HURST LN                                                      þ Disputed
                AUSTIN, TX 78734-3915                                                   Basis for the claim:
                Date or dates debt was incurred                                         POTENTIAL LITIGATION CLAIM

                1/3/2019                                                                Is the claim subject to offset?
                                                                                        þ No
                Last 4 digits of account number:                                        ¨ Yes


                                                                                    DELETED
 3.5            Nonpriority creditor’s name and mailing address                         As of the petition filing date, the claim is:                              UNKNOWN
                                                                                        Check all that apply.
                JAYNE ROBERMAN
                C/O JACKSON LEWIS P.C.                                                  þ Contingent
                ATTN: JOSEPH DIPALMA                                                    þ Unliquidated
                44 SOUTH BROADWAY, 14TH FL                                              þ Disputed
                WHITE PLAINS, NY 10601                                                  Basis for the claim:
                Date or dates debt was incurred                                         POTENTIAL LITIGATION CLAIM

                4/12/2019                                                               Is the claim subject to offset?
                                                                                        þ No
                Last 4 digits of account number:                                        ¨ Yes




Official Form 206E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 1 of 2
 Debtor                           Case 21-10474-MFW
            Alamo Drafthouse Cinemas Holdings, LLC                    Doc 344-1           Filed
                                                                                              Case04/28/21
                                                                                                   number   (if known)   Page
                                                                                                                          21-104745 of 70

            (Name)


  Part 2:   Additional Page

                                                                                                                                                   Amount of claim


                                                                               DELETED
 3.6        Nonpriority creditor’s name and mailing address                      As of the petition filing date, the claim is:                                UNKNOWN
                                                                                 Check all that apply.
            KARETEK HOLDINGS, LLC
            C/O HAYNES AND BOONE, LLP                                            þ Contingent
            ATTN: RUSS EMERSON                                                   þ Unliquidated
            2323 VICTORY AVE STE 700                                             þ Disputed
            DALLAS, TX 75219                                                     Basis for the claim:
            Date or dates debt was incurred                                      POTENTIAL LITIGATION CLAIM

            7/7/2020                                                             Is the claim subject to offset?
                                                                                 þ No
            Last 4 digits of account number:                                     ¨ Yes


                                                                               DELETED
 3.8        Nonpriority creditor’s name and mailing address                      As of the petition filing date, the claim is:                                UNKNOWN
                                                                                 Check all that apply.
            PHYLLIS JEAN TUMLINSON
            C/O DEAS & ASSOCIATES                                                þ Contingent
            ATTN: CHRISTOPHER RHODES                                             þ Unliquidated
            234 CEDAR HURST LN                                                   þ Disputed
            AUSTIN, TX 78734-3915                                                Basis for the claim:
            Date or dates debt was incurred                                      POTENTIAL LITIGATION CLAIM

            12/13/2019                                                           Is the claim subject to offset?
                                                                                 þ No
            Last 4 digits of account number:                                     ¨ Yes




  Part 4:     Total Amounts of the Priority and Nonpriority Unsecured Claims




 5.    Add the amounts of priority and nonpriority unsecured claims.



                                                                                                                                     Total of claim amounts



 5a.   Total claims from Part 1                                                                                          5a.                      UNDETERMINED




 5b.   Total claims from Part 2                                                                                          5b.     +                     UNKNOWN




 5c.   Total of Parts 1 and 2                                                                                            5c.                           UNKNOWN
       Lines 5a + 5b = 5c.




Official Form 206E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 2 of 2
                                   Case 21-10474-MFW                        Doc 344-1                 Filed 04/28/21           Page 6 of 70
  Fill in this information to identify the case:

 Debtor        Alamo Drafthouse Cinemas Holdings, LLC


 United States Bankruptcy Court for the:      District of Delaware


 Case number          21-10474
  (if known)




 Official Form 202

 Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                    12/15

 An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
 form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
 amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
 and the date. Bankruptcy Rules 1008 and 9011.

 WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
 connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519,
 and 3571.


                Delcaration and signature



          I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or
          another individual serving as a representative of the debtor in this case.

          I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

          ¨ Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

          þ Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)

          þ Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

          ¨ Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

          ¨ Schedule H: Codebtors (Official Form 206H)

          þ Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)

          þ Amended Schedule

          ¨ Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)

          ¨ Other document that requires a declaration

           I declare under penalty of perjury that the foregoing is true and correct.



           Executed on 4/28/2021
                             MM / DD / YYYY
                                                                     û   /s/ Matthew Vonderahe
                                                                         Signature of individual signing on behalf of debtor



                                                                         Matthew Vonderahe
                                                                         Printed name



                                                                         Chief Financial Officer
                                                                         Position or relationship to debtor




Official Form 202                                        Declaration Under Penalty of Perjury for Non-Individual Debtors
             Case 21-10474-MFW   Doc 344-1   Filed 04/28/21   Page 7 of 70




                                     Exhibit 2

                              Amended Schedules for
                          Alamo Drafthouse Cinemas, LLC




28041271.3
                                           Case 21-10474-MFW                                            Doc 344-1                       Filed 04/28/21            Page 8 of 70
  Fill in this information to identify the case:

 Debtor        Alamo Drafthouse Cinemas, LLC


 United States Bankruptcy Court for the:                   District of Delaware


 Case number             21-10475
  (if known)
                                                                                                                                                                                 þ Check if this is an
                                                                                                                                                                                    amended filing


 Official Form 206Sum
 Summary of Assets and Liabilities for Non-Individuals                                                                                                                                           12/15




  Part 1:        Summary of Assets




 1. Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)


     1a.       Real property:
                                                                                                                                                                                       $42,360.14
               Copy line 88 from Schedule A/B . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
               .

     1b.       Total personal property:
                                                                                                                                                                                   $14,462,952.74
               Copy line 91A from Schedule A/B . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
               .

     1c.       Total of all property:
                                                                                                                                                                                   $14,505,312.88
               Copy line 92 from Schedule A/B . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
               .




    Part 2:         Summary of Liabilities




   2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                                                                                                                                                                                  $105,532,396.18
        Copy the total dollar amount listed in Column A , Amount of claim, from line 3 of Schedule D . . . . . . . . .




   3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206EF)


        3a.      Total claim amounts of priority unsecured claims:
                                                                                                                                                                                       UNKNOWN
                 Copy the total claims from Part 1 from line 6a of Schedule E/F . . . . . . . . . . . . . . . . . . . . . . . . . . .
                 .

        3b.      Total amount of claims of nonpriority amount of unsecured claims:
                 Copy the total of the amount of claims from Part 2 from line 6b of Schedule E/F . . . . . . . . . . . . . .
                                                                                                                                                                   +                $5,428,690.88




   4. Total liabilities . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
                                                                                                                                                                                  $110,961,087.06
        Lines 2 + 3a + 3b




Official Form 206Sum                                                                                                                                                                          Page 1 of 1
                                    Case 21-10474-MFW                         Doc 344-1             Filed 04/28/21            Page 9 of 70
  Fill in this information to identify the case:

 Debtor        Alamo Drafthouse Cinemas, LLC


 United States Bankruptcy Court for the:        District of Delaware


 Case number           21-10475
  (if known)
                                                                                                                                                       þ Check if this is an
                                                                                                                                                           amended filing


 Official Form 206D
 Schedule D: Creditors Who Have Claims Secured by Property                                                                                                                12/15

 Be as complete and accurate as possible.

 1.     1.     Do any creditors have claims secured by debtor’s property?
        ¨      No. Check this box and submit page 1 of this form to the court with debtor’s other schedules. Debtor has nothing else to report on this form.
        þ      Yes. Fill in all of the information below.


  Part 1:        List All Creditors with Secured Claims

                                                                                                                          Column A                     Column B
 2.     List in alphabetical order all creditors who have secured claims. If a creditor has more than
        one secured claim, list the creditor separately for each claim.                                                   Amount of claim              Value of collateral that
                                                                                                                          Do not deduct the value of   supports this claim
                                                                                                                          collateral.


                                                                                        DELETED
 2.10            Creditor’s name                                          Describe debtor’s property that is                      UNKNOWN                  UNDETERMINED
                 FORTRESS CREDIT CORPORATION                              subject to a lien

                 Creditor's mailing address                               Describe the lien
                 AS ADMINISTRATIVE AGENT                                  UCC FILING NUMBER - 180020636197
                 ATTN: D. BROOKS, D. SHARPE, ET AL
                                                                          Is the creditor an insider or related
                 1345 AVENUE OF THE AMERICAS, 46TH FL
                                                                          party?
                 NEW YORK, NY 10105
                                                                          þ No
                 Creditor's email address                                 ¨ Yes
                 GCCREDIT@FORTRESS.COM;
                                                                          Is anyone else liable on this claim?
                 CREDITOPERATIONS@FORTRESS.COM;
                 BSTEWART@FORTRESS.COM;                                   þ No
                 MPOLIDORO@FORTRESS.COM                                   ¨ Yes

                 Date or dates debt was incurred                          As of the petition filing date, the claim
                                                                          is:
                 1/22/2021
                                                                          Check all that apply.
                 Last 4 digits of account number:                         þ Contingent
                                                                          þ Unliquidated
                 Do multiple creditors have an interest in the            ¨ Disputed
                 same property?
                 þ No
                 ¨ Yes




Official Form 206D                                           Schedule D: Creditors Who Have Claims Secured by Property                                                Page 1 of 2
 Debtor                         Case 21-10474-MFW
              Alamo Drafthouse Cinemas, LLC                         Doc 344-1             Filed  04/28/21
                                                                                              Case number     (if known)      Page    10 of 70
                                                                                                                               21-10475

              (Name)


  Part 1:     Additional Page

                                                                                                                           Column A                     Column B
                                                                                                                           Amount of claim              Value of collateral that
                                                                                                                           Do not deduct the value of   supports this claim
                                                                                                                           collateral.


                                                                                DELETED
 2.15         Creditor’s name                                     Describe debtor’s property that is
              TEXAS CAPITAL BANK NA                               subject to a lien

              Creditor's mailing address                          Describe the lien
              98 SAN JACINTO BLVD, STE 200                        UCC FILING NUMBER - 120019675859
              AUSTIN, TX 78701
                                                                  Is the creditor an insider or related
              Creditor's email address                            party?
              ACHIARELLO@WINSTEAD.COM;                            þ No
              JWIELEBINSKI@WINSTEAD.COM                           ¨ Yes
              Date or dates debt was incurred                     Is anyone else liable on this claim?
              6/20/2012                                           þ No
                                                                  ¨ Yes
              Last 4 digits of account number:
                                                                  As of the petition filing date, the claim
              Do multiple creditors have an interest in the       is:
              same property?                                      Check all that apply.
              þ No                                                ¨ Contingent
              ¨ Yes                                               ¨ Unliquidated
                                                                  ¨ Disputed

  3.      Total of the dollar amounts from Part 1, Column A, including the amounts from the                                         $105,532,396.18
          Additional Page, if any.




Official Form 206D                                   Schedule D: Creditors Who Have Claims Secured by Property                                                         Page 2 of 2
                                    Case 21-10474-MFW                       Doc 344-1                Filed 04/28/21               Page 11 of 70
  Fill in this information to identify the case:

 Debtor        Alamo Drafthouse Cinemas, LLC


 United States Bankruptcy Court for the:       District of Delaware


 Case number          21-10475
  (if known)
                                                                                                                                                           þ Check if this is an
                                                                                                                                                              amended filing


 Official Form 206E/F
 Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                          12/15

 Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY
 unsecured claims. List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts
 on Schedule A/B: Assets - Real and Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases
 (Official Form 206G). Number the entries in Parts 1 and 2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach
 the Additional Page of that Part included in this form.


  Part 1:       List All Creditors with PRIORITY Unsecured Claims


 1.     Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).
        ¨      No. Go to Part 2.
        þ      Yes. Go to line 2.

 2.     List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than
        3 creditors with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                        Total claim             Priority amount


                                                                                        DELETED
 2.7            Priority creditor’s name and mailing address              As of the petition filing date, the claim                           $21,525.00               $21,525.00
                                                                          is:
                SECURIAN FINANCIAL GROUP
                                                                          Check all that apply.
                PO BOX 64787
                ST PAUL, MN 55164-0787                                    ¨ Contingent
                                                                          ¨ Unliquidated
                Date or dates debt was incurred                           ¨ Disputed
                VARIOUS                                                   Basis for the claim:
                Last 4 digits of account number:                          PAYROLL & BENEFITS

                Specify Code subsection of PRIORITY                       Is the claim subject to offset?
                unsecured claim: 11 U.S.C. § 507(a) (4)                   þ No
                                                                          ¨ Yes

  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims


 3.     List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority
        unsecured claims, fill out and attach the Additional Page of Part 2.

                                                                                                                                                             Amount of claim


                                                                                        AMENDED
 3.3            Nonpriority creditor’s name and mailing address                              As of the petition filing date, the claim is:                                     $13.47
                                                                                             Check all that apply.
                A HOME UNFAMILIAR
                4315 GUADALUPE STREET                                                        ¨ Contingent
                SUITE 300                                                                    ¨ Unliquidated
                AUSTIN, TX 78751                                                             ¨ Disputed
                                                                                             Basis for the claim:
                Date or dates debt was incurred                                              TRADE PAYABLE

                VARIOUS                                                                      Is the claim subject to offset?
                                                                                             þ No
                Last 4 digits of account number:                                             ¨ Yes




Official Form 206E/F                                             Schedule E/F: Creditors Who Have Unsecured Claims                                                      Page 1 of 11
 Debtor                       Case 21-10474-MFW
            Alamo Drafthouse Cinemas, LLC                      Doc 344-1            Filed  04/28/21
                                                                                        Case number    (if known)   Page    12 of 70
                                                                                                                     21-10475

            (Name)


  Part 2:   Additional Page

                                                                                                                                       Amount of claim


                                                                        DELETED
 3.5        Nonpriority creditor’s name and mailing address                 As of the petition filing date, the claim is:                            $182.85
                                                                            Check all that apply.
            ACIE JONES
            3908 AVENUE B                                                   ¨ Contingent
            AUSTIN, TX 78751                                                ¨ Unliquidated
                                                                            ¨ Disputed
            Date or dates debt was incurred
                                                                            Basis for the claim:
            VARIOUS                                                         PAYROLL & BENEFITS
            Last 4 digits of account number:                                Is the claim subject to offset?
                                                                            þ No
                                                                            ¨ Yes


                                                                        DELETED
 3.6        Nonpriority creditor’s name and mailing address                 As of the petition filing date, the claim is:                            $717.60
                                                                            Check all that apply.
            ADAM SABA
            3908 AVENUE B                                                   ¨ Contingent
            AUSTIN, TX 78751                                                ¨ Unliquidated
                                                                            ¨ Disputed
            Date or dates debt was incurred
                                                                            Basis for the claim:
            VARIOUS                                                         PAYROLL & BENEFITS
            Last 4 digits of account number:                                Is the claim subject to offset?
                                                                            þ No
                                                                            ¨ Yes


                                                                        DELETED
 3.8        Nonpriority creditor’s name and mailing address                 As of the petition filing date, the claim is:                            $579.60
                                                                            Check all that apply.
            ADRIAN RIVERA
            3908 AVENUE B                                                   ¨ Contingent
            AUSTIN, TX 78751                                                ¨ Unliquidated
                                                                            ¨ Disputed
            Date or dates debt was incurred
                                                                            Basis for the claim:
            VARIOUS                                                         PAYROLL & BENEFITS
            Last 4 digits of account number:                                Is the claim subject to offset?
                                                                            þ No
                                                                            ¨ Yes


                                                                        DELETED
 3.17       Nonpriority creditor’s name and mailing address                 As of the petition filing date, the claim is:                         UNKNOWN
                                                                            Check all that apply.
            ALEXANDRA ELLIS
            C/O CORREIA, KING, FODERA, MCGINNIS & LIFEEIDGE                 þ Contingent
            ATTN: RICHARD J. FODERA                                         þ Unliquidated
            655 3RD AVE 27TH FL                                             þ Disputed
            NEW YORK, NY 10017                                              Basis for the claim:
            Date or dates debt was incurred                                 POTENTIAL LITIGATION CLAIM

            12/8/2017                                                       Is the claim subject to offset?
                                                                            þ No
            Last 4 digits of account number:                                ¨ Yes




Official Form 206E/F                                Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 2 of 11
 Debtor                       Case 21-10474-MFW
            Alamo Drafthouse Cinemas, LLC                      Doc 344-1            Filed  04/28/21
                                                                                        Case number    (if known)   Page    13 of 70
                                                                                                                     21-10475

            (Name)


  Part 2:   Additional Page

                                                                                                                                       Amount of claim


                                                                        AMENDED
 3.32       Nonpriority creditor’s name and mailing address                 As of the petition filing date, the claim is:                                $62.33
                                                                            Check all that apply.
            BENNETT JONES
            822 1/2 PARKMAN AVE                                             ¨ Contingent
            LOS ANGELES, CA 90026                                           ¨ Unliquidated
                                                                            ¨ Disputed

            Date or dates debt was incurred                                 Basis for the claim:
                                                                            TRADE PAYABLE
            VARIOUS
                                                                            Is the claim subject to offset?
            Last 4 digits of account number:                                þ No
                                                                            ¨ Yes


                                                                        AMENDED
 3.64       Nonpriority creditor’s name and mailing address                 As of the petition filing date, the claim is:                            $361.80
                                                                            Check all that apply.
            DAVID MAGDAEL & ASSOCIATES INC
            600 W 9TH STREET, SUITE 715                                     ¨ Contingent
            LOS ANGELES, CA 90015                                           ¨ Unliquidated
                                                                            ¨ Disputed
            Date or dates debt was incurred
                                                                            Basis for the claim:
            VARIOUS                                                         TRADE PAYABLE
            Last 4 digits of account number:                                Is the claim subject to offset?
                                                                            þ No
                                                                            ¨ Yes


                                                                        AMENDED
 3.65       Nonpriority creditor’s name and mailing address                 As of the petition filing date, the claim is:                            $175.19
                                                                            Check all that apply.
            DAVID MODIGLIANI
            1120 A GILLESPIE PLACE                                          ¨ Contingent
            AUSTIN, TX 78704                                                ¨ Unliquidated
                                                                            ¨ Disputed

            Date or dates debt was incurred                                 Basis for the claim:
                                                                            TRADE PAYABLE
            VARIOUS
                                                                            Is the claim subject to offset?
            Last 4 digits of account number:                                þ No
                                                                            ¨ Yes


                                                                        DELETED
 3.82       Nonpriority creditor’s name and mailing address                 As of the petition filing date, the claim is:                            $215.47
                                                                            Check all that apply.
            ELIZABETH DURAN
            3908 AVENUE B                                                   ¨ Contingent
            AUSTIN, TX 78751                                                ¨ Unliquidated
                                                                            ¨ Disputed
            Date or dates debt was incurred
                                                                            Basis for the claim:
            VARIOUS                                                         PAYROLL & BENEFITS
            Last 4 digits of account number:                                Is the claim subject to offset?
                                                                            þ No
                                                                            ¨ Yes




Official Form 206E/F                                Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 3 of 11
 Debtor                       Case 21-10474-MFW
            Alamo Drafthouse Cinemas, LLC                      Doc 344-1            Filed  04/28/21
                                                                                        Case number    (if known)   Page    14 of 70
                                                                                                                     21-10475

            (Name)


  Part 2:   Additional Page

                                                                                                                                       Amount of claim


                                                                        DELETED
 3.87       Nonpriority creditor’s name and mailing address                 As of the petition filing date, the claim is:                         UNKNOWN
                                                                            Check all that apply.
            EVELINA CALCANO
            C/O JACKSON LEWIS P.C.                                          þ Contingent
            ATTN: JOSEPH DIPALMA                                            þ Unliquidated
            44 SOUTH BROADWAY 14TH FL                                       þ Disputed
            WHITE PLAINS, NY 10601                                          Basis for the claim:
            Date or dates debt was incurred                                 POTENTIAL LITIGATION CLAIM

            12/1/2019                                                       Is the claim subject to offset?
                                                                            þ No
            Last 4 digits of account number:                                ¨ Yes


                                                                        AMENDED
 3.98       Nonpriority creditor’s name and mailing address                 As of the petition filing date, the claim is:                         $80,400.00
                                                                            Check all that apply.
            FONS PR INC.
            4408 BURNET RD A                                                ¨ Contingent
            SUITE 210                                                       ¨ Unliquidated
            AUSTIN, TX 78756                                                ¨ Disputed

            Date or dates debt was incurred                                 Basis for the claim:
                                                                            TRADE PAYABLE
            VARIOUS
                                                                            Is the claim subject to offset?
            Last 4 digits of account number:                                þ No
                                                                            ¨ Yes


                                                                        AMENDED
 3.103      Nonpriority creditor’s name and mailing address                 As of the petition filing date, the claim is:                                $19.77
                                                                            Check all that apply.
            GHOULARDI
            13351-D RIVERSIDE DRIVE                                         ¨ Contingent
            SHERMAN OAKS, CA 91423                                          ¨ Unliquidated
                                                                            ¨ Disputed

            Date or dates debt was incurred                                 Basis for the claim:
                                                                            TRADE PAYABLE
            VARIOUS
                                                                            Is the claim subject to offset?
            Last 4 digits of account number:                                þ No
                                                                            ¨ Yes


                                                                        AMENDED
 3.104      Nonpriority creditor’s name and mailing address                 As of the petition filing date, the claim is:                                $62.88
                                                                            Check all that apply.
            GIANT PICTURES LLC
            133 W 19TH ST., THIRD FLOOR                                     ¨ Contingent
            NEW YORK, NY 10011                                              ¨ Unliquidated
                                                                            ¨ Disputed
            Date or dates debt was incurred
                                                                            Basis for the claim:
            VARIOUS                                                         TRADE PAYABLE
            Last 4 digits of account number:                                Is the claim subject to offset?
                                                                            þ No
                                                                            ¨ Yes




Official Form 206E/F                                Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 4 of 11
 Debtor                       Case 21-10474-MFW
            Alamo Drafthouse Cinemas, LLC                      Doc 344-1            Filed  04/28/21
                                                                                        Case number    (if known)   Page    15 of 70
                                                                                                                     21-10475

            (Name)


  Part 2:   Additional Page

                                                                                                                                       Amount of claim


                                                                        DELETED
 3.107      Nonpriority creditor’s name and mailing address                 As of the petition filing date, the claim is:                           $2,222.57
                                                                            Check all that apply.
            GOZILLION ENTERPRISES LLC - PENSIVEPROPERTIES
            PO BOX 171293                                                   ¨ Contingent
            AUSTIN, TX 78717                                                ¨ Unliquidated
                                                                            ¨ Disputed
            Date or dates debt was incurred
                                                                            Basis for the claim:
            VARIOUS                                                         TRADE PAYABLE
            Last 4 digits of account number:                                Is the claim subject to offset?
                                                                            þ No
                                                                            ¨ Yes


                                                                        AMENDED
 3.110      Nonpriority creditor’s name and mailing address                 As of the petition filing date, the claim is:                           $4,902.75
                                                                            Check all that apply.
            HAYNES BOONE
            PO BOX 841399                                                   ¨ Contingent
            DALLAS, TX 75284-1399                                           ¨ Unliquidated
                                                                            ¨ Disputed
            Date or dates debt was incurred
                                                                            Basis for the claim:
            VARIOUS                                                         TRADE PAYABLE
            Last 4 digits of account number:                                Is the claim subject to offset?
                                                                            þ No
                                                                            ¨ Yes


                                                                        DELETED
 3.118      Nonpriority creditor’s name and mailing address                 As of the petition filing date, the claim is:                         UNKNOWN
                                                                            Check all that apply.
            INTERNET MEDIA INTERACTIVE CORP
            C/O HAYNES AND BOONE, LLP                                       þ Contingent
            ATTN: RUSS EMERSON                                              þ Unliquidated
            2323 VICTORY AVENUE STE 700                                     þ Disputed
            DALLAS, TX 75219                                                Basis for the claim:
            Date or dates debt was incurred                                 POTENTIAL LITIGATION CLAIM

            11/21/2019                                                      Is the claim subject to offset?
                                                                            þ No
            Last 4 digits of account number:                                ¨ Yes


                                                                        AMENDED
 3.126      Nonpriority creditor’s name and mailing address                 As of the petition filing date, the claim is:                            $216.07
                                                                            Check all that apply.
            JAYNE C RAMOS
            241 WEST ALLEN AVENUE                                           ¨ Contingent
            SAN SIMAS, CA 91773-1439                                        ¨ Unliquidated
                                                                            ¨ Disputed

            Date or dates debt was incurred                                 Basis for the claim:
                                                                            SUPPLIES
            VARIOUS
                                                                            Is the claim subject to offset?
            Last 4 digits of account number:                                þ No
                                                                            ¨ Yes




Official Form 206E/F                                Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 5 of 11
 Debtor                       Case 21-10474-MFW
            Alamo Drafthouse Cinemas, LLC                      Doc 344-1            Filed  04/28/21
                                                                                        Case number    (if known)   Page    16 of 70
                                                                                                                     21-10475

            (Name)


  Part 2:   Additional Page

                                                                                                                                       Amount of claim


                                                                        DELETED
 3.137      Nonpriority creditor’s name and mailing address                 As of the petition filing date, the claim is:                         UNKNOWN
                                                                            Check all that apply.
            KRISTINA KING
            C/O THE ADA GROUP LLC                                           þ Contingent
            ATTN: CLAIRE WILSON                                             þ Unliquidated
            4001 CARMICHAEL RD STE 570                                      þ Disputed
            MONTGOMERY, AL 36106                                            Basis for the claim:
            Date or dates debt was incurred                                 POTENTIAL LITIGATION CLAIM

            5/7/2019                                                        Is the claim subject to offset?
                                                                            þ No
            Last 4 digits of account number:                                ¨ Yes


                                                                        AMENDED
 3.149      Nonpriority creditor’s name and mailing address                 As of the petition filing date, the claim is:                                $18.85
                                                                            Check all that apply.
            MEDIA ASIA FILM DISTRIBUTION LIMITED
            200 TAI LIN RD                                                  ¨ Contingent
            KWAI CHUNG, NEW TERRITORIES                                     ¨ Unliquidated
            HONG KONG                                                       ¨ Disputed
            HONG KONG                                                       Basis for the claim:
            Date or dates debt was incurred                                 TRADE PAYABLE

            VARIOUS                                                         Is the claim subject to offset?
                                                                            þ No
            Last 4 digits of account number:                                ¨ Yes


                                                                        AMENDED
 3.162      Nonpriority creditor’s name and mailing address                 As of the petition filing date, the claim is:                                $80.31
                                                                            Check all that apply.
            MPI MEDIA GROUP
            16101 SOUTH 108TH AVENUE                                        ¨ Contingent
            ORLAND PARK, IL 60467                                           ¨ Unliquidated
                                                                            ¨ Disputed
            Date or dates debt was incurred
                                                                            Basis for the claim:
            VARIOUS                                                         TRADE PAYABLE
            Last 4 digits of account number:                                Is the claim subject to offset?
                                                                            þ No
                                                                            ¨ Yes


                                                                        AMENDED
 3.163      Nonpriority creditor’s name and mailing address                 As of the petition filing date, the claim is:                            $815.40
                                                                            Check all that apply.
            MTUCKMAN MEDIA INC
            228 AVE B                                                       ¨ Contingent
            NEW YORK, NY 10009                                              ¨ Unliquidated
                                                                            ¨ Disputed
            Date or dates debt was incurred
                                                                            Basis for the claim:
            VARIOUS                                                         TRADE PAYABLE
            Last 4 digits of account number:                                Is the claim subject to offset?
                                                                            þ No
                                                                            ¨ Yes




Official Form 206E/F                                Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 6 of 11
 Debtor                       Case 21-10474-MFW
            Alamo Drafthouse Cinemas, LLC                      Doc 344-1            Filed  04/28/21
                                                                                        Case number    (if known)   Page    17 of 70
                                                                                                                     21-10475

            (Name)


  Part 2:   Additional Page

                                                                                                                                       Amount of claim


                                                                        AMENDED
 3.170      Nonpriority creditor’s name and mailing address                 As of the petition filing date, the claim is:                           $3,442.92
                                                                            Check all that apply.
            NEON RATED, LLC
            580 BROADWAY STE 1200                                           ¨ Contingent
            NEW YORK, NY 10012                                              ¨ Unliquidated
                                                                            ¨ Disputed
            Date or dates debt was incurred
                                                                            Basis for the claim:
            VARIOUS                                                         TRADE PAYABLE
            Last 4 digits of account number:                                Is the claim subject to offset?
                                                                            þ No
                                                                            ¨ Yes


                                                                        DELETED
 3.171      Nonpriority creditor’s name and mailing address                 As of the petition filing date, the claim is:                           $1,994.26
                                                                            Check all that apply.
            NICK DELAHOUSSAYE
            3908 AVENUE B                                                   ¨ Contingent
            AUSTIN, TX 78751                                                ¨ Unliquidated
                                                                            ¨ Disputed
            Date or dates debt was incurred
                                                                            Basis for the claim:
            VARIOUS                                                         PAYROLL & BENEFITS
            Last 4 digits of account number:                                Is the claim subject to offset?
                                                                            þ No
                                                                            ¨ Yes


                                                                        DELETED
 3.173      Nonpriority creditor’s name and mailing address                 As of the petition filing date, the claim is:                         UNKNOWN
                                                                            Check all that apply.
            NIGEL GRANVILLE AND DEBRA WATSON GRANVILLE
            C/O LAW OFFICE OF GAMBESKI & FRUM                               þ Contingent
            565 TAXTER ROAD, SUITE 220, ELMSFORD, NY 10523                  þ Unliquidated
            565 TAXTER RD STE 220                                           þ Disputed
            ELMFORD, NY 10523-2300                                          Basis for the claim:
            Date or dates debt was incurred                                 POTENTIAL LITIGATION CLAIM

            10/7/2019                                                       Is the claim subject to offset?
                                                                            þ No
            Last 4 digits of account number:                                ¨ Yes


                                                                        AMENDED
 3.180      Nonpriority creditor’s name and mailing address                 As of the petition filing date, the claim is:                                $26.14
                                                                            Check all that apply.
            OVERMAN ENTERPRISES INC
            DBA OLIVE FILMS                                                 ¨ Contingent
            312 N MAY ST STE 102                                            ¨ Unliquidated
            CHICAGO, IL 60607                                               ¨ Disputed
                                                                            Basis for the claim:
            Date or dates debt was incurred                                 TRADE PAYABLE

            VARIOUS                                                         Is the claim subject to offset?
                                                                            þ No
            Last 4 digits of account number:                                ¨ Yes




Official Form 206E/F                                Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 7 of 11
 Debtor                       Case 21-10474-MFW
            Alamo Drafthouse Cinemas, LLC                      Doc 344-1            Filed  04/28/21
                                                                                        Case number    (if known)   Page    18 of 70
                                                                                                                     21-10475

            (Name)


  Part 2:   Additional Page

                                                                                                                                       Amount of claim


                                                                        DELETED
 3.189      Nonpriority creditor’s name and mailing address                 As of the petition filing date, the claim is:                                $0.17
                                                                            Check all that apply.
            PUBLIC DOMAIN
                                                                            ¨ Contingent
                                                                            ¨ Unliquidated
                                                                            ¨ Disputed
            Date or dates debt was incurred
                                                                            Basis for the claim:
            VARIOUS                                                         TRADE PAYABLE
            Last 4 digits of account number:                                Is the claim subject to offset?
                                                                            þ No
                                                                            ¨ Yes


                                                                        AMENDED
 3.196      Nonpriority creditor’s name and mailing address                 As of the petition filing date, the claim is:                            $466.78
                                                                            Check all that apply.
            ROBERT BYINGTON
            1900 DAVID ST                                                   ¨ Contingent
            AUSTIN, TX 78705                                                ¨ Unliquidated
                                                                            ¨ Disputed

            Date or dates debt was incurred                                 Basis for the claim:
                                                                            TRADE PAYABLE
            VARIOUS
                                                                            Is the claim subject to offset?
            Last 4 digits of account number:                                þ No
                                                                            ¨ Yes


                                                                        ADDITION
 3.211      Nonpriority creditor’s name and mailing address                 As of the petition filing date, the claim is:                           $2,538.10
                                                                            Check all that apply.
            SHIFT 72 LIMITED
            149 ALEXANDRA ST                                                ¨ Contingent
            LEVEL 5, T & G BUILDING                                         ¨ Unliquidated
            WAIKATO                                                         ¨ Disputed
            HAMILTON 3204                                                   Basis for the claim:
            NEW ZEALAND                                                     TRADE PAYABLE
            Date or dates debt was incurred                                 Is the claim subject to offset?
            VARIOUS                                                         þ No
                                                                            ¨ Yes
            Last 4 digits of account number:


                                                                        DELETED
 3.219      Nonpriority creditor’s name and mailing address                 As of the petition filing date, the claim is:                         $85,054.77
                                                                            Check all that apply.
            STORED VALUE SOLUTIONS
            3802 RELIABLE PKWY                                              ¨ Contingent
            CHICAGO, IL 60686-0038                                          ¨ Unliquidated
                                                                            ¨ Disputed
            Date or dates debt was incurred
                                                                            Basis for the claim:
            VARIOUS                                                         TRADE PAYABLE
            Last 4 digits of account number:                                Is the claim subject to offset?
                                                                            þ No
                                                                            ¨ Yes




Official Form 206E/F                                Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 8 of 11
 Debtor                       Case 21-10474-MFW
            Alamo Drafthouse Cinemas, LLC                      Doc 344-1            Filed  04/28/21
                                                                                        Case number    (if known)   Page    19 of 70
                                                                                                                     21-10475

            (Name)


  Part 2:   Additional Page

                                                                                                                                       Amount of claim


                                                                        ADDITION
 3.220      Nonpriority creditor’s name and mailing address                 As of the petition filing date, the claim is:                            $175.19
                                                                            Check all that apply.
            STORY TELLING PIPELINE PRODUCTIONS LLC
            1120A GILLESPIE PL                                              ¨ Contingent
            AUSTIN, TX 78704                                                ¨ Unliquidated
                                                                            ¨ Disputed
            Date or dates debt was incurred
                                                                            Basis for the claim:
            VARIOUS                                                         TRADE PAYABLE
            Last 4 digits of account number:                                Is the claim subject to offset?
                                                                            þ No
                                                                            ¨ Yes


                                                                        AMENDED
 3.224      Nonpriority creditor’s name and mailing address                 As of the petition filing date, the claim is:                                $34.99
                                                                            Check all that apply.
            SUBMARINE ENTERTAINMENT LLC
            197 GRAND ST STE 6W                                             ¨ Contingent
            NEW YORK, NY 10013-3954                                         ¨ Unliquidated
                                                                            ¨ Disputed
            Date or dates debt was incurred
                                                                            Basis for the claim:
            VARIOUS                                                         TRADE PAYABLE
            Last 4 digits of account number:                                Is the claim subject to offset?
                                                                            þ No
                                                                            ¨ Yes


                                                                        AMENDED
 3.228      Nonpriority creditor’s name and mailing address                 As of the petition filing date, the claim is:                                 $1.35
                                                                            Check all that apply.
            SUPER LTD
            1685 38TH ST                                                    ¨ Contingent
            STE 100                                                         ¨ Unliquidated
            BOULDER, CO 80301                                               ¨ Disputed
                                                                            Basis for the claim:
            Date or dates debt was incurred                                 TRADE PAYABLE

            VARIOUS                                                         Is the claim subject to offset?
                                                                            þ No
            Last 4 digits of account number:                                ¨ Yes


                                                                        DELETED
 3.229      Nonpriority creditor’s name and mailing address                 As of the petition filing date, the claim is:                         UNKNOWN
                                                                            Check all that apply.
            SVAP II PARK NORTH, LLC
            C/O FERGUSON BRASWELL FRASER KUBASTA PC                         þ Contingent
            ATTN: JOHN D FRASER, ESQ                                        þ Unliquidated
            2500 DALLAS PKWY, STE 600                                       þ Disputed
            PLANO, TX 75093                                                 Basis for the claim:
            Date or dates debt was incurred                                 POTENTIAL LITIGATION CLAIM

            8/20/2020                                                       Is the claim subject to offset?
                                                                            þ No
            Last 4 digits of account number:                                ¨ Yes




Official Form 206E/F                                Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 9 of 11
 Debtor                       Case 21-10474-MFW
            Alamo Drafthouse Cinemas, LLC                      Doc 344-1            Filed  04/28/21
                                                                                        Case number    (if known)   Page    20 of 70
                                                                                                                     21-10475

            (Name)


  Part 2:   Additional Page

                                                                                                                                       Amount of claim


                                                                        AMENDED
 3.242      Nonpriority creditor’s name and mailing address                 As of the petition filing date, the claim is:                            $250.00
                                                                            Check all that apply.
            TONY STELLA
            LANDHAUSSTR. 9                                                  ¨ Contingent
            BERLIN 10717                                                    ¨ Unliquidated
            GERMANY                                                         ¨ Disputed

            Date or dates debt was incurred                                 Basis for the claim:
                                                                            TRADE PAYABLE
            VARIOUS
                                                                            Is the claim subject to offset?
            Last 4 digits of account number:                                þ No
                                                                            ¨ Yes


                                                                        AMENDED
 3.252      Nonpriority creditor’s name and mailing address                 As of the petition filing date, the claim is:                           $2,782.49
                                                                            Check all that apply.
            VELOSIO - FKA SBS GROUP
            5747 PERIMETER DRIVE                                            ¨ Contingent
            SUITE 200                                                       ¨ Unliquidated
            DUBLIN, OH 43017                                                ¨ Disputed

            Date or dates debt was incurred                                 Basis for the claim:
                                                                            TRADE PAYABLE
            VARIOUS
                                                                            Is the claim subject to offset?
            Last 4 digits of account number:                                þ No
                                                                            ¨ Yes


                                                                        DELETED
 3.253      Nonpriority creditor’s name and mailing address                 As of the petition filing date, the claim is:                         UNKNOWN
                                                                            Check all that apply.
            VIANNA PRIETO
            C/O DEAS & ASSOCIATES                                           þ Contingent
            ATTN: TUSHAR Y. PANDYA & JUAN MONSIVAIS                         þ Unliquidated
            9601 MCALLISTER FWY STE 910                                     þ Disputed
            SAN ANTONIO, TX 78216                                           Basis for the claim:
            Date or dates debt was incurred                                 POTENTIAL LITIGATION CLAIM

            11/10/2018                                                      Is the claim subject to offset?
                                                                            þ No
            Last 4 digits of account number:                                ¨ Yes


                                                                        AMENDED
 3.264      Nonpriority creditor’s name and mailing address                 As of the petition filing date, the claim is:                        $167,812.47
                                                                            Check all that apply.
            WORKDAY INC.
            ATTN: DAVID BAUGUESS                                            ¨ Contingent
            3350 PEACHTREE RD NE, STE 1000                                  ¨ Unliquidated
            ATLANTA, GA 30326                                               ¨ Disputed

            Date or dates debt was incurred                                 Basis for the claim:
                                                                            PAYROLL & BENEFITS
            VARIOUS
                                                                            Is the claim subject to offset?
            Last 4 digits of account number:                                þ No
                                                                            ¨ Yes




Official Form 206E/F                                Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 10 of 11
 Debtor                         Case 21-10474-MFW
            Alamo Drafthouse Cinemas, LLC                            Doc 344-1        Filed  04/28/21
                                                                                          Case number  (if known)   Page    21 of 70
                                                                                                                     21-10475

            (Name)


  Part 4:     Total Amounts of the Priority and Nonpriority Unsecured Claims




 5.    Add the amounts of priority and nonpriority unsecured claims.



                                                                                                                              Total of claim amounts



 5a.   Total claims from Part 1                                                                                     5a.                    UNDETERMINED




 5b.   Total claims from Part 2                                                                                     5b.   +                   $5,428,690.88




 5c.   Total of Parts 1 and 2                                                                                       5c.                       $5,428,690.88
       Lines 5a + 5b = 5c.




Official Form 206E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 11 of 11
                                  Case 21-10474-MFW                         Doc 344-1              Filed 04/28/21               Page 22 of 70
  Fill in this information to identify the case:

 Debtor        Alamo Drafthouse Cinemas, LLC


 United States Bankruptcy Court for the:       District of Delaware


 Case number          21-10475
  (if known)
                                                                                                                                                         þ Check if this is an
                                                                                                                                                             amended filing


 Official Form 206G
 Schedule G: Executory Contracts and Unexpired Leases                                                                                                                    12/15

 Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, numbering the entries consecutively.

 1.      Does the debtor have any executory contracts or unexpired leases?
         ¨     No. Check this box and file this form with the court with the debtor’s other schedules. There is nothing else to report on this form.
         þ     Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Assets - Real and Personal Property (Official
               Form 206A/B).

 2.      List all contracts and unexpired leases                                                     State the name and mailing address for all other parties with
                                                                                                     whom the debtor has an executory contract or unexpired lease


                                                                                      ADDITION
 2.24           State what the contract            GLOBAL SERVICE AGREEMENT                            ADP, INC.
                or lease is for and the                                                                PO BOX 842875
                nature of the debtor’s                                                                 BOSTON, MA 02284-2875
                interest

                State the term remaining

                List the contract number
                of any government
                contract

                                                                                      AMENDED
 2.290          State what the contract            LEASE: BUILDING & LAND RE:                          SPENCE, ROY
                or lease is for and the            SETTLEMENT AGREEMENT AND THIRD                      828 W. 6TH ST
                nature of the debtor’s             ADDENDUM TO DEVELOPMENT                             AUSTIN, TX 78703
                interest                           AGREEMENT DTD 4/10/2013

                State the term remaining

                List the contract number
                of any government
                contract

                                                                                      AMENDED
 2.315          State what the contract            LEASE: BUILDING & LAND RE:                          TRABULSI, JUDY
                or lease is for and the            SETTLEMENT AGREEMENT AND THIRD                      828 W. 6TH ST
                nature of the debtor’s             ADDENDUM TO DEVELOPMENT                             AUSTIN, TX 78703
                interest                           AGREEMENT DTD 4/10/2013

                State the term remaining

                List the contract number
                of any government
                contract




Official Form 206G                                             Schedule G: Executory Contracts and Unexpired Leases                                                   Page 1 of 1
                                 Case 21-10474-MFW                          Doc 344-1                 Filed 04/28/21            Page 23 of 70
  Fill in this information to identify the case:

 Debtor        Alamo Drafthouse Cinemas, LLC


 United States Bankruptcy Court for the:       District of Delaware


 Case number          21-10475
  (if known)




 Official Form 202

 Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                    12/15

 An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
 form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
 amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
 and the date. Bankruptcy Rules 1008 and 9011.

 WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
 connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519,
 and 3571.


                Delcaration and signature



          I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or
          another individual serving as a representative of the debtor in this case.

          I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

          ¨ Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

          þ Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)

          þ Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

          þ Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

          ¨ Schedule H: Codebtors (Official Form 206H)

          þ Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)

          þ Amended Schedule

          ¨ Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)

          ¨ Other document that requires a declaration

           I declare under penalty of perjury that the foregoing is true and correct.



           Executed on 4/28/2021
                             MM / DD / YYYY
                                                                      û   /s/ Matthew Vonderahe
                                                                          Signature of individual signing on behalf of debtor



                                                                          Matthew Vonderahe
                                                                          Printed name



                                                                          Chief Financial Officer
                                                                          Position or relationship to debtor




Official Form 202                                         Declaration Under Penalty of Perjury for Non-Individual Debtors
             Case 21-10474-MFW   Doc 344-1   Filed 04/28/21   Page 24 of 70




                                     Exhibit 3

                              Amended Schedules for
                         Alamo League Investments GP, LLC




28041271.3
                                          Case 21-10474-MFW                                           Doc 344-1                       Filed 04/28/21              Page 25 of 70
  Fill in this information to identify the case:

 Debtor        Alamo League Investments GP, LLC


 United States Bankruptcy Court for the:                   District of Delaware


 Case number             21-10477
  (if known)
                                                                                                                                                                                  þ Check if this is an
                                                                                                                                                                                     amended filing


 Official Form 206Sum
 Summary of Assets and Liabilities for Non-Individuals                                                                                                                                            12/15




  Part 1:        Summary of Assets




 1. Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)


     1a.       Real property:
                                                                                                                                                                                  NOT APPLICABLE
               Copy line 88 from Schedule A/B . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
               .

     1b.       Total personal property:
                                                                                                                                                                                        UNKNOWN
               Copy line 91A from Schedule A/B . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
               .

     1c.       Total of all property:
                                                                                                                                                                                        UNKNOWN
               Copy line 92 from Schedule A/B . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
               .




    Part 2:         Summary of Liabilities




   2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                                                                                                                                                                                   $105,532,396.18
        Copy the total dollar amount listed in Column A , Amount of claim, from line 3 of Schedule D . . . . . . . . .




   3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206EF)


        3a.      Total claim amounts of priority unsecured claims:
                                                                                                                                                                                  NOT APPLICABLE
                 Copy the total claims from Part 1 from line 6a of Schedule E/F . . . . . . . . . . . . . . . . . . . . . . . . . . .
                 .

        3b.      Total amount of claims of nonpriority amount of unsecured claims:
                 Copy the total of the amount of claims from Part 2 from line 6b of Schedule E/F . . . . . . . . . . . . . .
                                                                                                                                                                    +             NOT APPLICABLE




   4. Total liabilities . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
                                                                                                                                                                                   $105,532,396.18
        Lines 2 + 3a + 3b




Official Form 206Sum                                                                                                                                                                           Page 1 of 1
                                   Case 21-10474-MFW                        Doc 344-1             Filed 04/28/21             Page 26 of 70
  Fill in this information to identify the case:

 Debtor        Alamo League Investments GP, LLC


 United States Bankruptcy Court for the:        District of Delaware


 Case number           21-10477
  (if known)
                                                                                                                                                       þ Check if this is an
                                                                                                                                                           amended filing


 Official Form 206D
 Schedule D: Creditors Who Have Claims Secured by Property                                                                                                                12/15

 Be as complete and accurate as possible.

 1.     1.     Do any creditors have claims secured by debtor’s property?
        ¨      No. Check this box and submit page 1 of this form to the court with debtor’s other schedules. Debtor has nothing else to report on this form.
        þ      Yes. Fill in all of the information below.


  Part 1:        List All Creditors with Secured Claims

                                                                                                                          Column A                     Column B
 2.     List in alphabetical order all creditors who have secured claims. If a creditor has more than
        one secured claim, list the creditor separately for each claim.                                                   Amount of claim              Value of collateral that
                                                                                                                          Do not deduct the value of   supports this claim
                                                                                                                          collateral.


                                                                                        DELETED
 2.9             Creditor’s name                                          Describe debtor’s property that is                      UNKNOWN                  UNDETERMINED
                 FORTRESS CREDIT CORPORATION                              subject to a lien

                 Creditor's mailing address                               Describe the lien
                 AS ADMINISTRATIVE AGENT                                  UCC FILING NUMBER - 180020636450 &
                 ATTN: D. BROOKS, D. SHARPE, ET AL                        180020636571
                 1345 AVENUE OF THE AMERICAS, 46TH FL
                                                                          Is the creditor an insider or related
                 NEW YORK, NY 10105
                                                                          party?
                 Creditor's email address                                 þ No
                 GCCREDIT@FORTRESS.COM;                                   ¨ Yes
                 CREDITOPERATIONS@FORTRESS.COM;
                                                                          Is anyone else liable on this claim?
                 BSTEWART@FORTRESS.COM;
                 MPOLIDORO@FORTRESS.COM                                   þ No
                                                                          ¨ Yes
                 Date or dates debt was incurred
                                                                          As of the petition filing date, the claim
                 1/22/2021
                                                                          is:
                 Last 4 digits of account number:                         Check all that apply.
                                                                          þ Contingent
                 Do multiple creditors have an interest in the            þ Unliquidated
                 same property?                                           ¨ Disputed
                 þ No
                 ¨ Yes




Official Form 206D                                           Schedule D: Creditors Who Have Claims Secured by Property                                                Page 1 of 2
 Debtor                         Case 21-10474-MFW
              Alamo League Investments GP, LLC                      Doc 344-1             Filed  04/28/21
                                                                                              Case number     (if known)      Page    27 of 70
                                                                                                                               21-10477

              (Name)


  Part 1:     Additional Page

                                                                                                                           Column A                     Column B
                                                                                                                           Amount of claim              Value of collateral that
                                                                                                                           Do not deduct the value of   supports this claim
                                                                                                                           collateral.


                                                                                DELETED
 2.15         Creditor’s name                                     Describe debtor’s property that is                               UNKNOWN                  UNDETERMINED
              TEXAS CAPITAL BANK NA                               subject to a lien

              Creditor's mailing address                          Describe the lien
              98 SAN JACINTO BLVD, STE 200                        UCC FILING NUMBER - 120019674848
              AUSTIN, TX 78701
                                                                  Is the creditor an insider or related
              Creditor's email address                            party?
                                                                  þ No
              Date or dates debt was incurred
                                                                  ¨ Yes
              6/20/2012
                                                                  Is anyone else liable on this claim?
              Last 4 digits of account number:
                                                                  þ No
                                                                  ¨ Yes
              Do multiple creditors have an interest in the
              same property?                                      As of the petition filing date, the claim
              þ No                                                is:
                                                                  Check all that apply.
              ¨ Yes
                                                                  þ Contingent
                                                                  þ Unliquidated
                                                                  ¨ Disputed

  3.      Total of the dollar amounts from Part 1, Column A, including the amounts from the                                         $105,532,396.18
          Additional Page, if any.




Official Form 206D                                   Schedule D: Creditors Who Have Claims Secured by Property                                                         Page 2 of 2
                                 Case 21-10474-MFW                        Doc 344-1                 Filed 04/28/21            Page 28 of 70
  Fill in this information to identify the case:

 Debtor        Alamo League Investments GP, LLC


 United States Bankruptcy Court for the:     District of Delaware


 Case number          21-10477
  (if known)




 Official Form 202

 Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                    12/15

 An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
 form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
 amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
 and the date. Bankruptcy Rules 1008 and 9011.

 WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
 connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519,
 and 3571.


                Delcaration and signature



          I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or
          another individual serving as a representative of the debtor in this case.

          I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

          ¨ Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

          þ Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)

          ¨ Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

          ¨ Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

          ¨ Schedule H: Codebtors (Official Form 206H)

          þ Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)

          þ Amended Schedule

          ¨ Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)

          ¨ Other document that requires a declaration

           I declare under penalty of perjury that the foregoing is true and correct.



           Executed on 4/28/2021
                            MM / DD / YYYY
                                                                    û   /s/ Matthew Vonderahe
                                                                        Signature of individual signing on behalf of debtor



                                                                        Matthew Vonderahe
                                                                        Printed name



                                                                        Chief Financial Officer
                                                                        Position or relationship to debtor




Official Form 202                                       Declaration Under Penalty of Perjury for Non-Individual Debtors
             Case 21-10474-MFW   Doc 344-1   Filed 04/28/21   Page 29 of 70




                                     Exhibit 4

                              Amended Schedules for
                           Alamo League Investments, Ltd.




28041271.3
                                          Case 21-10474-MFW                                           Doc 344-1                       Filed 04/28/21              Page 30 of 70
  Fill in this information to identify the case:

 Debtor        Alamo League Investments, Ltd.


 United States Bankruptcy Court for the:                   District of Delaware


 Case number             21-10478
  (if known)
                                                                                                                                                                                  þ Check if this is an
                                                                                                                                                                                     amended filing


 Official Form 206Sum
 Summary of Assets and Liabilities for Non-Individuals                                                                                                                                            12/15




  Part 1:        Summary of Assets




 1. Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)


     1a.       Real property:
                                                                                                                                                                                  NOT APPLICABLE
               Copy line 88 from Schedule A/B . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
               .

     1b.       Total personal property:
                                                                                                                                                                                        UNKNOWN
               Copy line 91A from Schedule A/B . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
               .

     1c.       Total of all property:
                                                                                                                                                                                        UNKNOWN
               Copy line 92 from Schedule A/B . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
               .




    Part 2:         Summary of Liabilities




   2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                                                                                                                                                                                   $105,532,396.18
        Copy the total dollar amount listed in Column A , Amount of claim, from line 3 of Schedule D . . . . . . . . .




   3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206EF)


        3a.      Total claim amounts of priority unsecured claims:
                                                                                                                                                                                  NOT APPLICABLE
                 Copy the total claims from Part 1 from line 6a of Schedule E/F . . . . . . . . . . . . . . . . . . . . . . . . . . .
                 .

        3b.      Total amount of claims of nonpriority amount of unsecured claims:
                 Copy the total of the amount of claims from Part 2 from line 6b of Schedule E/F . . . . . . . . . . . . . .
                                                                                                                                                                    +             NOT APPLICABLE




   4. Total liabilities . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
                                                                                                                                                                                   $105,532,396.18
        Lines 2 + 3a + 3b




Official Form 206Sum                                                                                                                                                                           Page 1 of 1
                                   Case 21-10474-MFW                        Doc 344-1             Filed 04/28/21             Page 31 of 70
  Fill in this information to identify the case:

 Debtor        Alamo League Investments, Ltd.


 United States Bankruptcy Court for the:        District of Delaware


 Case number           21-10478
  (if known)
                                                                                                                                                       þ Check if this is an
                                                                                                                                                           amended filing


 Official Form 206D
 Schedule D: Creditors Who Have Claims Secured by Property                                                                                                                12/15

 Be as complete and accurate as possible.

 1.     1.     Do any creditors have claims secured by debtor’s property?
        ¨      No. Check this box and submit page 1 of this form to the court with debtor’s other schedules. Debtor has nothing else to report on this form.
        þ      Yes. Fill in all of the information below.


  Part 1:        List All Creditors with Secured Claims

                                                                                                                          Column A                     Column B
 2.     List in alphabetical order all creditors who have secured claims. If a creditor has more than
        one secured claim, list the creditor separately for each claim.                                                   Amount of claim              Value of collateral that
                                                                                                                          Do not deduct the value of   supports this claim
                                                                                                                          collateral.


                                                                                        DELETED
 2.9             Creditor’s name                                          Describe debtor’s property that is                      UNKNOWN                  UNDETERMINED
                 FORTRESS CREDIT CORPORATION                              subject to a lien

                 Creditor's mailing address                               Describe the lien
                 AS ADMINISTRATIVE AGENT                                  UCC FILING NUMBER - 180020636571
                 ATTN: D. BROOKS, D. SHARPE, ET AL
                                                                          Is the creditor an insider or related
                 1345 AVENUE OF THE AMERICAS, 46TH FL
                                                                          party?
                 NEW YORK, NY 10105
                                                                          þ No
                 Creditor's email address                                 ¨ Yes
                 GCCREDIT@FORTRESS.COM;
                                                                          Is anyone else liable on this claim?
                 CREDITOPERATIONS@FORTRESS.COM;
                 BSTEWART@FORTRESS.COM;                                   þ No
                 MPOLIDORO@FORTRESS.COM                                   ¨ Yes

                 Date or dates debt was incurred                          As of the petition filing date, the claim
                                                                          is:
                 1/22/2021
                                                                          Check all that apply.
                 Last 4 digits of account number:                         þ Contingent
                                                                          þ Unliquidated
                 Do multiple creditors have an interest in the            ¨ Disputed
                 same property?
                 þ No
                 ¨ Yes

  3.      Total of the dollar amounts from Part 1, Column A, including the amounts from the                                        $105,532,396.18
          Additional Page, if any.




Official Form 206D                                           Schedule D: Creditors Who Have Claims Secured by Property                                                Page 1 of 1
                                  Case 21-10474-MFW                          Doc 344-1                 Filed 04/28/21            Page 32 of 70
  Fill in this information to identify the case:

 Debtor        Alamo League Investments, Ltd.


 United States Bankruptcy Court for the:        District of Delaware


 Case number           21-10478
  (if known)




 Official Form 202

 Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                    12/15

 An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
 form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
 amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
 and the date. Bankruptcy Rules 1008 and 9011.

 WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
 connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519,
 and 3571.


                 Delcaration and signature



          I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or
          another individual serving as a representative of the debtor in this case.

          I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

          ¨ Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

          þ Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)

          ¨ Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

          ¨ Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

          ¨ Schedule H: Codebtors (Official Form 206H)

          þ Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)

          þ Amended Schedule

          ¨ Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)

          ¨ Other document that requires a declaration

           I declare under penalty of perjury that the foregoing is true and correct.



           Executed on 4/28/2021
                             MM / DD / YYYY
                                                                       û   /s/ Matthew Vonderahe
                                                                           Signature of individual signing on behalf of debtor



                                                                           Matthew Vonderahe
                                                                           Printed name



                                                                           Chief Financial Officer
                                                                           Position or relationship to debtor




Official Form 202                                          Declaration Under Penalty of Perjury for Non-Individual Debtors
             Case 21-10474-MFW   Doc 344-1   Filed 04/28/21   Page 33 of 70




                                     Exhibit 5

                               Amended Schedules for
                            Alamo South Lamar GP, LLC




28041271.3
                                          Case 21-10474-MFW                                           Doc 344-1                       Filed 04/28/21              Page 34 of 70
  Fill in this information to identify the case:

 Debtor        Alamo South Lamar GP, LLC


 United States Bankruptcy Court for the:                   District of Delaware


 Case number             21-10479
  (if known)
                                                                                                                                                                                  þ Check if this is an
                                                                                                                                                                                     amended filing


 Official Form 206Sum
 Summary of Assets and Liabilities for Non-Individuals                                                                                                                                            12/15




  Part 1:        Summary of Assets




 1. Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)


     1a.       Real property:
                                                                                                                                                                                  NOT APPLICABLE
               Copy line 88 from Schedule A/B . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
               .

     1b.       Total personal property:
                                                                                                                                                                                        $89,765.01
               Copy line 91A from Schedule A/B . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
               .

     1c.       Total of all property:
                                                                                                                                                                                        $89,765.01
               Copy line 92 from Schedule A/B . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
               .




    Part 2:         Summary of Liabilities




   2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                                                                                                                                                                                   $105,532,396.18
        Copy the total dollar amount listed in Column A , Amount of claim, from line 3 of Schedule D . . . . . . . . .




   3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206EF)


        3a.      Total claim amounts of priority unsecured claims:
                                                                                                                                                                                  NOT APPLICABLE
                 Copy the total claims from Part 1 from line 6a of Schedule E/F . . . . . . . . . . . . . . . . . . . . . . . . . . .
                 .

        3b.      Total amount of claims of nonpriority amount of unsecured claims:
                 Copy the total of the amount of claims from Part 2 from line 6b of Schedule E/F . . . . . . . . . . . . . .
                                                                                                                                                                    +             NOT APPLICABLE




   4. Total liabilities . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
                                                                                                                                                                                   $105,532,396.18
        Lines 2 + 3a + 3b




Official Form 206Sum                                                                                                                                                                           Page 1 of 1
                                   Case 21-10474-MFW                        Doc 344-1             Filed 04/28/21             Page 35 of 70
  Fill in this information to identify the case:

 Debtor        Alamo South Lamar GP, LLC


 United States Bankruptcy Court for the:        District of Delaware


 Case number           21-10479
  (if known)
                                                                                                                                                       þ Check if this is an
                                                                                                                                                           amended filing


 Official Form 206D
 Schedule D: Creditors Who Have Claims Secured by Property                                                                                                                12/15

 Be as complete and accurate as possible.

 1.     1.     Do any creditors have claims secured by debtor’s property?
        ¨      No. Check this box and submit page 1 of this form to the court with debtor’s other schedules. Debtor has nothing else to report on this form.
        þ      Yes. Fill in all of the information below.


  Part 1:        List All Creditors with Secured Claims

                                                                                                                          Column A                     Column B
 2.     List in alphabetical order all creditors who have secured claims. If a creditor has more than
        one secured claim, list the creditor separately for each claim.                                                   Amount of claim              Value of collateral that
                                                                                                                          Do not deduct the value of   supports this claim
                                                                                                                          collateral.


                                                                                        DELETED
 2.9             Creditor’s name                                          Describe debtor’s property that is                      UNKNOWN                  UNDETERMINED
                 FORTRESS CREDIT CORPORATION                              subject to a lien

                 Creditor's mailing address                               Describe the lien
                 AS ADMINISTRATIVE AGENT                                  UCC FILING NUMBER - 180020637340 &
                 ATTN: D. BROOKS, D. SHARPE, ET AL                        180020637461
                 1345 AVENUE OF THE AMERICAS, 46TH FL
                                                                          Is the creditor an insider or related
                 NEW YORK, NY 10105
                                                                          party?
                 Creditor's email address                                 þ No
                 GCCREDIT@FORTRESS.COM;                                   ¨ Yes
                 CREDITOPERATIONS@FORTRESS.COM;
                                                                          Is anyone else liable on this claim?
                 BSTEWART@FORTRESS.COM;
                 MPOLIDORO@FORTRESS.COM                                   þ No
                                                                          ¨ Yes
                 Date or dates debt was incurred
                                                                          As of the petition filing date, the claim
                 1/22/2021
                                                                          is:
                 Last 4 digits of account number:                         Check all that apply.
                                                                          þ Contingent
                 Do multiple creditors have an interest in the            þ Unliquidated
                 same property?                                           ¨ Disputed
                 þ No
                 ¨ Yes




Official Form 206D                                           Schedule D: Creditors Who Have Claims Secured by Property                                                Page 1 of 2
 Debtor                         Case 21-10474-MFW
              Alamo South Lamar GP, LLC                             Doc 344-1             Filed  04/28/21
                                                                                              Case number     (if known)      Page    36 of 70
                                                                                                                               21-10479

              (Name)


  Part 1:     Additional Page

                                                                                                                           Column A                     Column B
                                                                                                                           Amount of claim              Value of collateral that
                                                                                                                           Do not deduct the value of   supports this claim
                                                                                                                           collateral.


                                                                                DELETED
 2.14         Creditor’s name                                     Describe debtor’s property that is                               UNKNOWN                  UNDETERMINED
              TEXAS CAPITAL BANK NA                               subject to a lien

              Creditor's mailing address                          Describe the lien
              114 W 7TH ST, STE 300                               UCC FILING NUMBER - 120019675859 &
              AUSTIN, TX 78701                                    120019679914
              Creditor's email address                            Is the creditor an insider or related
                                                                  party?
              Date or dates debt was incurred
                                                                  þ No
              6/20/2012                                           ¨ Yes
              Last 4 digits of account number:                    Is anyone else liable on this claim?
                                                                  þ No
              Do multiple creditors have an interest in the
                                                                  ¨ Yes
              same property?
              þ No                                                As of the petition filing date, the claim
              ¨ Yes                                               is:
                                                                  Check all that apply.
                                                                  þ Contingent
                                                                  þ Unliquidated
                                                                  ¨ Disputed


                                                                                DELETED
 2.15         Creditor’s name                                     Describe debtor’s property that is                               UNKNOWN                  UNDETERMINED
              TEXAS CAPITAL BANK NA                               subject to a lien

              Creditor's mailing address                          Describe the lien
              98 SAN JACINTO BLVD, STE 200                        UCC FILING NUMBER - 120019675859 &
              AUSTIN, TX 78701                                    120019679914
              Creditor's email address                            Is the creditor an insider or related
                                                                  party?
              Date or dates debt was incurred
                                                                  þ No
              4/25/2014                                           ¨ Yes
              Last 4 digits of account number:                    Is anyone else liable on this claim?
                                                                  þ No
              Do multiple creditors have an interest in the
                                                                  ¨ Yes
              same property?
              þ No                                                As of the petition filing date, the claim
              ¨ Yes                                               is:
                                                                  Check all that apply.
                                                                  þ Contingent
                                                                  þ Unliquidated
                                                                  ¨ Disputed

  3.      Total of the dollar amounts from Part 1, Column A, including the amounts from the                                         $105,532,396.18
          Additional Page, if any.




Official Form 206D                                   Schedule D: Creditors Who Have Claims Secured by Property                                                         Page 2 of 2
                                 Case 21-10474-MFW                        Doc 344-1                 Filed 04/28/21            Page 37 of 70
  Fill in this information to identify the case:

 Debtor        Alamo South Lamar GP, LLC


 United States Bankruptcy Court for the:     District of Delaware


 Case number          21-10479
  (if known)




 Official Form 202

 Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                    12/15

 An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
 form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
 amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
 and the date. Bankruptcy Rules 1008 and 9011.

 WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
 connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519,
 and 3571.


                Delcaration and signature



          I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or
          another individual serving as a representative of the debtor in this case.

          I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

          ¨ Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

          þ Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)

          ¨ Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

          ¨ Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

          ¨ Schedule H: Codebtors (Official Form 206H)

          þ Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)

          þ Amended Schedule

          ¨ Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)

          ¨ Other document that requires a declaration

           I declare under penalty of perjury that the foregoing is true and correct.



           Executed on 4/28/2021
                            MM / DD / YYYY
                                                                    û   /s/ Matthew Vonderahe
                                                                        Signature of individual signing on behalf of debtor



                                                                        Matthew Vonderahe
                                                                        Printed name



                                                                        Chief Financial Officer
                                                                        Position or relationship to debtor




Official Form 202                                       Declaration Under Penalty of Perjury for Non-Individual Debtors
             Case 21-10474-MFW    Doc 344-1   Filed 04/28/21   Page 38 of 70




                                       Exhibit 6

                                 Amended Schedules for
                                 Alamo South Lamar, LP




28041271.3
                                          Case 21-10474-MFW                                           Doc 344-1                       Filed 04/28/21              Page 39 of 70
  Fill in this information to identify the case:

 Debtor        Alamo South Lamar, LP


 United States Bankruptcy Court for the:                   District of Delaware


 Case number             21-10480
  (if known)
                                                                                                                                                                                  þ Check if this is an
                                                                                                                                                                                     amended filing


 Official Form 206Sum
 Summary of Assets and Liabilities for Non-Individuals                                                                                                                                            12/15




  Part 1:        Summary of Assets




 1. Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)


     1a.       Real property:
                                                                                                                                                                                      $6,985,911.43
               Copy line 88 from Schedule A/B . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
               .

     1b.       Total personal property:
                                                                                                                                                                                     $3,762,924.19
               Copy line 91A from Schedule A/B . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
               .

     1c.       Total of all property:
                                                                                                                                                                                    $10,748,835.62
               Copy line 92 from Schedule A/B . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
               .




    Part 2:         Summary of Liabilities




   2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                                                                                                                                                                                   $105,532,396.18
        Copy the total dollar amount listed in Column A , Amount of claim, from line 3 of Schedule D . . . . . . . . .




   3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206EF)


        3a.      Total claim amounts of priority unsecured claims:
                                                                                                                                                                                  NOT APPLICABLE
                 Copy the total claims from Part 1 from line 6a of Schedule E/F . . . . . . . . . . . . . . . . . . . . . . . . . . .
                 .

        3b.      Total amount of claims of nonpriority amount of unsecured claims:
                 Copy the total of the amount of claims from Part 2 from line 6b of Schedule E/F . . . . . . . . . . . . . .
                                                                                                                                                                    +                  $129,369.97




   4. Total liabilities . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
                                                                                                                                                                                   $105,661,766.15
        Lines 2 + 3a + 3b




Official Form 206Sum                                                                                                                                                                           Page 1 of 1
                                   Case 21-10474-MFW                        Doc 344-1             Filed 04/28/21             Page 40 of 70
  Fill in this information to identify the case:

 Debtor        Alamo South Lamar, LP


 United States Bankruptcy Court for the:        District of Delaware


 Case number           21-10480
  (if known)
                                                                                                                                                       þ Check if this is an
                                                                                                                                                           amended filing


 Official Form 206D
 Schedule D: Creditors Who Have Claims Secured by Property                                                                                                                12/15

 Be as complete and accurate as possible.

 1.     1.     Do any creditors have claims secured by debtor’s property?
        ¨      No. Check this box and submit page 1 of this form to the court with debtor’s other schedules. Debtor has nothing else to report on this form.
        þ      Yes. Fill in all of the information below.


  Part 1:        List All Creditors with Secured Claims

                                                                                                                          Column A                     Column B
 2.     List in alphabetical order all creditors who have secured claims. If a creditor has more than
        one secured claim, list the creditor separately for each claim.                                                   Amount of claim              Value of collateral that
                                                                                                                          Do not deduct the value of   supports this claim
                                                                                                                          collateral.


                                                                                        DELETED
 2.9             Creditor’s name                                          Describe debtor’s property that is                      UNKNOWN                  UNDETERMINED
                 FORTRESS CREDIT CORPORATION                              subject to a lien

                 Creditor's mailing address                               Describe the lien
                 AS ADMINISTRATIVE AGENT                                  UCC FILING NUMBER - 180020637087,
                 ATTN: D. BROOKS, D. SHARPE, ET AL                        180020637340, 180020637461
                 1345 AVENUE OF THE AMERICAS, 46TH FL
                                                                          Is the creditor an insider or related
                 NEW YORK, NY 10105
                                                                          party?
                 Creditor's email address                                 þ No
                 GCCREDIT@FORTRESS.COM;                                   ¨ Yes
                 CREDITOPERATIONS@FORTRESS.COM;
                                                                          Is anyone else liable on this claim?
                 BSTEWART@FORTRESS.COM;
                 MPOLIDORO@FORTRESS.COM                                   þ No
                                                                          ¨ Yes
                 Date or dates debt was incurred
                                                                          As of the petition filing date, the claim
                 1/22/2021
                                                                          is:
                 Last 4 digits of account number:                         Check all that apply.
                                                                          þ Contingent
                 Do multiple creditors have an interest in the            þ Unliquidated
                 same property?                                           ¨ Disputed
                 þ No
                 ¨ Yes




Official Form 206D                                           Schedule D: Creditors Who Have Claims Secured by Property                                                Page 1 of 3
 Debtor                       Case 21-10474-MFW
            Alamo South Lamar, LP                                 Doc 344-1             Filed  04/28/21
                                                                                            Case number     (if known)      Page    41 of 70
                                                                                                                             21-10480

            (Name)


  Part 1:   Additional Page

                                                                                                                         Column A                     Column B
                                                                                                                         Amount of claim              Value of collateral that
                                                                                                                         Do not deduct the value of   supports this claim
                                                                                                                         collateral.


                                                                              DELETED
 2.14       Creditor’s name                                     Describe debtor’s property that is                               UNKNOWN                  UNDETERMINED
            TEXAS CAPITAL BANK NA                               subject to a lien

            Creditor's mailing address                          Describe the lien
            114 W 7TH ST, STE 300                               UCC FILING NUMBER - 120019679914
            AUSTIN, TX 78701
                                                                Is the creditor an insider or related
            Creditor's email address                            party?
                                                                þ No
            Date or dates debt was incurred
                                                                ¨ Yes
            6/20/2012
                                                                Is anyone else liable on this claim?
            Last 4 digits of account number:
                                                                þ No
                                                                ¨ Yes
            Do multiple creditors have an interest in the
            same property?                                      As of the petition filing date, the claim
            þ No                                                is:
                                                                Check all that apply.
            ¨ Yes
                                                                þ Contingent
                                                                þ Unliquidated
                                                                ¨ Disputed


                                                                              DELETED
 2.15       Creditor’s name                                     Describe debtor’s property that is                               UNKNOWN                  UNDETERMINED
            TEXAS CAPITAL BANK NA                               subject to a lien

            Creditor's mailing address                          Describe the lien
            114 W 7TH ST, STE 300                               UCC FILING NUMBER - 120019675859
            AUSTIN, TX 78701
                                                                Is the creditor an insider or related
            Creditor's email address                            party?
                                                                þ No
            Date or dates debt was incurred
                                                                ¨ Yes
            6/20/2012
                                                                Is anyone else liable on this claim?
            Last 4 digits of account number:
                                                                þ No
                                                                ¨ Yes
            Do multiple creditors have an interest in the
            same property?                                      As of the petition filing date, the claim
            þ No                                                is:
                                                                Check all that apply.
            ¨ Yes
                                                                þ Contingent
                                                                þ Unliquidated
                                                                ¨ Disputed




Official Form 206D                                 Schedule D: Creditors Who Have Claims Secured by Property                                                         Page 2 of 3
 Debtor                         Case 21-10474-MFW
              Alamo South Lamar, LP                                 Doc 344-1             Filed  04/28/21
                                                                                              Case number     (if known)      Page    42 of 70
                                                                                                                               21-10480

              (Name)


  Part 1:     Additional Page

                                                                                                                           Column A                     Column B
                                                                                                                           Amount of claim              Value of collateral that
                                                                                                                           Do not deduct the value of   supports this claim
                                                                                                                           collateral.


                                                                                DELETED
 2.16         Creditor’s name                                     Describe debtor’s property that is                               UNKNOWN                  UNDETERMINED
              TEXAS CAPITAL BANK NA                               subject to a lien

              Creditor's mailing address                          Describe the lien
              98 SAN JACINTO BLVD, STE 200                        UCC FILING NUMBER - 120019675859
              AUSTIN, TX 78701
                                                                  Is the creditor an insider or related
              Creditor's email address                            party?
                                                                  þ No
              Date or dates debt was incurred
                                                                  ¨ Yes
              4/25/2014
                                                                  Is anyone else liable on this claim?
              Last 4 digits of account number:
                                                                  þ No
                                                                  ¨ Yes
              Do multiple creditors have an interest in the
              same property?                                      As of the petition filing date, the claim
              þ No                                                is:
                                                                  Check all that apply.
              ¨ Yes
                                                                  þ Contingent
                                                                  þ Unliquidated
                                                                  ¨ Disputed


                                                                                DELETED
 2.17         Creditor’s name                                     Describe debtor’s property that is                               UNKNOWN                  UNDETERMINED
              TEXAS CAPITAL BANK NA                               subject to a lien

              Creditor's mailing address                          Describe the lien
              98 SAN JACINTO BLVD, STE 200                        UCC FILING NUMBER - 120019679914
              AUSTIN, TX 78701
                                                                  Is the creditor an insider or related
              Creditor's email address                            party?
                                                                  þ No
              Date or dates debt was incurred
                                                                  ¨ Yes
              4/25/2014
                                                                  Is anyone else liable on this claim?
              Last 4 digits of account number:
                                                                  þ No
                                                                  ¨ Yes
              Do multiple creditors have an interest in the
              same property?                                      As of the petition filing date, the claim
              þ No                                                is:
                                                                  Check all that apply.
              ¨ Yes
                                                                  þ Contingent
                                                                  þ Unliquidated
                                                                  ¨ Disputed

  3.      Total of the dollar amounts from Part 1, Column A, including the amounts from the                                         $105,532,396.18
          Additional Page, if any.




Official Form 206D                                   Schedule D: Creditors Who Have Claims Secured by Property                                                         Page 3 of 3
                                    Case 21-10474-MFW                   Doc 344-1             Filed 04/28/21               Page 43 of 70
  Fill in this information to identify the case:

 Debtor        Alamo South Lamar, LP


 United States Bankruptcy Court for the:   District of Delaware


 Case number          21-10480
  (if known)
                                                                                                                                                      þ Check if this is an
                                                                                                                                                         amended filing


 Official Form 206E/F
 Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                    12/15

 Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY
 unsecured claims. List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts
 on Schedule A/B: Assets - Real and Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases
 (Official Form 206G). Number the entries in Parts 1 and 2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach
 the Additional Page of that Part included in this form.


  Part 1:       List All Creditors with PRIORITY Unsecured Claims


 1.     Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).
        þ      No. Go to Part 2.
        ¨      Yes. Go to line 2.

  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims


 3.     List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority
        unsecured claims, fill out and attach the Additional Page of Part 2.

                                                                                                                                                        Amount of claim


                                                                                 ADDITION
 3.7            Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:                                       $110.00
                                                                                      Check all that apply.
                AUSTIN POLICE DEPARTMENT
                ATTN: SPECIAL EVENTS UNIT                                             ¨ Contingent
                PO BOX 689001                                                         ¨ Unliquidated
                AUSTIN, TX 78768-9001                                                 ¨ Disputed

                Date or dates debt was incurred                                       Basis for the claim:
                                                                                      TRADE PAYABLE
                VARIOUS
                                                                                      Is the claim subject to offset?
                Last 4 digits of account number:                                      þ No
                                                                                      ¨ Yes


                                                                                 AMENDED
 3.43           Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:                                $15,510.84
                                                                                      Check all that apply.
                NEON RATED, LLC
                580 BROADWAY STE 1200                                                 ¨ Contingent
                NEW YORK, NY 10012                                                    ¨ Unliquidated
                                                                                      ¨ Disputed
                Date or dates debt was incurred
                                                                                      Basis for the claim:
                VARIOUS                                                               TRADE PAYABLE
                Last 4 digits of account number:                                      Is the claim subject to offset?
                                                                                      þ No
                                                                                      ¨ Yes




Official Form 206E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 1 of 2
 Debtor                         Case 21-10474-MFW
            Alamo South Lamar, LP                                    Doc 344-1        Filed  04/28/21
                                                                                          Case number  (if known)   Page    44 of 70
                                                                                                                     21-10480

            (Name)




  Part 4:     Total Amounts of the Priority and Nonpriority Unsecured Claims




 5.    Add the amounts of priority and nonpriority unsecured claims.



                                                                                                                              Total of claim amounts



 5a.   Total claims from Part 1                                                                                     5a.                  NOT APPLICABLE




 5b.   Total claims from Part 2                                                                                     5b.   +                     $129,369.97




 5c.   Total of Parts 1 and 2                                                                                       5c.                         $129,369.97
       Lines 5a + 5b = 5c.




Official Form 206E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 2 of 2
                                 Case 21-10474-MFW                         Doc 344-1                 Filed 04/28/21            Page 45 of 70
  Fill in this information to identify the case:

 Debtor        Alamo South Lamar, LP


 United States Bankruptcy Court for the:      District of Delaware


 Case number          21-10480
  (if known)




 Official Form 202

 Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                    12/15

 An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
 form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
 amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
 and the date. Bankruptcy Rules 1008 and 9011.

 WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
 connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519,
 and 3571.


                Delcaration and signature



          I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or
          another individual serving as a representative of the debtor in this case.

          I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

          ¨ Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

          þ Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)

          þ Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

          ¨ Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

          ¨ Schedule H: Codebtors (Official Form 206H)

          þ Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)

          þ Amended Schedule

          ¨ Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)

          ¨ Other document that requires a declaration

           I declare under penalty of perjury that the foregoing is true and correct.



           Executed on 4/28/2021
                             MM / DD / YYYY
                                                                     û   /s/ Matthew Vonderahe
                                                                         Signature of individual signing on behalf of debtor



                                                                         Matthew Vonderahe
                                                                         Printed name



                                                                         Chief Financial Officer
                                                                         Position or relationship to debtor




Official Form 202                                        Declaration Under Penalty of Perjury for Non-Individual Debtors
             Case 21-10474-MFW   Doc 344-1   Filed 04/28/21   Page 46 of 70




                                     Exhibit 7

                              Amended Schedules for
                           Alamo Drafthouse Raleigh, LLC




28041271.3
                                          Case 21-10474-MFW                                           Doc 344-1                       Filed 04/28/21              Page 47 of 70
  Fill in this information to identify the case:

 Debtor        Alamo Drafthouse Raleigh, LLC


 United States Bankruptcy Court for the:                   District of Delaware


 Case number             21-10481
  (if known)
                                                                                                                                                                                  þ Check if this is an
                                                                                                                                                                                     amended filing


 Official Form 206Sum
 Summary of Assets and Liabilities for Non-Individuals                                                                                                                                            12/15




  Part 1:        Summary of Assets




 1. Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)


     1a.       Real property:
                                                                                                                                                                                     $7,104,545.77
               Copy line 88 from Schedule A/B . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
               .

     1b.       Total personal property:
                                                                                                                                                                                     $3,358,331.90
               Copy line 91A from Schedule A/B . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
               .

     1c.       Total of all property:
                                                                                                                                                                                    $10,462,877.67
               Copy line 92 from Schedule A/B . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
               .




    Part 2:         Summary of Liabilities




   2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                                                                                                                                                                                   $105,532,396.18
        Copy the total dollar amount listed in Column A , Amount of claim, from line 3 of Schedule D . . . . . . . . .




   3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206EF)


        3a.      Total claim amounts of priority unsecured claims:
                                                                                                                                                                                  NOT APPLICABLE
                 Copy the total claims from Part 1 from line 6a of Schedule E/F . . . . . . . . . . . . . . . . . . . . . . . . . . .
                 .

        3b.      Total amount of claims of nonpriority amount of unsecured claims:
                 Copy the total of the amount of claims from Part 2 from line 6b of Schedule E/F . . . . . . . . . . . . . .
                                                                                                                                                                    +                  $548,841.87




   4. Total liabilities . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
                                                                                                                                                                                   $106,081,238.05
        Lines 2 + 3a + 3b




Official Form 206Sum                                                                                                                                                                           Page 1 of 1
                                   Case 21-10474-MFW                        Doc 344-1             Filed 04/28/21             Page 48 of 70
  Fill in this information to identify the case:

 Debtor        Alamo Drafthouse Raleigh, LLC


 United States Bankruptcy Court for the:        District of Delaware


 Case number           21-10481
  (if known)
                                                                                                                                                       þ Check if this is an
                                                                                                                                                           amended filing


 Official Form 206D
 Schedule D: Creditors Who Have Claims Secured by Property                                                                                                                12/15

 Be as complete and accurate as possible.

 1.     1.     Do any creditors have claims secured by debtor’s property?
        ¨      No. Check this box and submit page 1 of this form to the court with debtor’s other schedules. Debtor has nothing else to report on this form.
        þ      Yes. Fill in all of the information below.


  Part 1:        List All Creditors with Secured Claims

                                                                                                                          Column A                     Column B
 2.     List in alphabetical order all creditors who have secured claims. If a creditor has more than
        one secured claim, list the creditor separately for each claim.                                                   Amount of claim              Value of collateral that
                                                                                                                          Do not deduct the value of   supports this claim
                                                                                                                          collateral.


                                                                                        DELETED
 2.9             Creditor’s name                                          Describe debtor’s property that is                      UNKNOWN                  UNDETERMINED
                 FORTRESS CREDIT CORPORATION                              subject to a lien

                 Creditor's mailing address                               Describe the lien
                 AS ADMINISTRATIVE AGENT                                  UCC FILING NUMBER - 20180060829H
                 ATTN: D. BROOKS, D. SHARPE, ET AL
                                                                          Is the creditor an insider or related
                 1345 AVENUE OF THE AMERICAS, 46TH FL
                                                                          party?
                 NEW YORK, NY 10105
                                                                          þ No
                 Creditor's email address                                 ¨ Yes
                 GCCREDIT@FORTRESS.COM;
                                                                          Is anyone else liable on this claim?
                 CREDITOPERATIONS@FORTRESS.COM;
                 BSTEWART@FORTRESS.COM;                                   þ No
                 MPOLIDORO@FORTRESS.COM                                   ¨ Yes

                 Date or dates debt was incurred                          As of the petition filing date, the claim
                                                                          is:
                 1/22/2021
                                                                          Check all that apply.
                 Last 4 digits of account number:                         þ Contingent
                                                                          þ Unliquidated
                 Do multiple creditors have an interest in the            ¨ Disputed
                 same property?
                 þ No
                 ¨ Yes

  3.      Total of the dollar amounts from Part 1, Column A, including the amounts from the                                        $105,532,396.18
          Additional Page, if any.




Official Form 206D                                           Schedule D: Creditors Who Have Claims Secured by Property                                                Page 1 of 1
                                    Case 21-10474-MFW                       Doc 344-1            Filed 04/28/21               Page 49 of 70
  Fill in this information to identify the case:

 Debtor        Alamo Drafthouse Raleigh, LLC


 United States Bankruptcy Court for the:       District of Delaware


 Case number          21-10481
  (if known)
                                                                                                                                                      þ Check if this is an
                                                                                                                                                         amended filing


 Official Form 206E/F
 Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                    12/15

 Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY
 unsecured claims. List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts
 on Schedule A/B: Assets - Real and Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases
 (Official Form 206G). Number the entries in Parts 1 and 2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach
 the Additional Page of that Part included in this form.


  Part 1:       List All Creditors with PRIORITY Unsecured Claims


 1.     Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).
        þ      No. Go to Part 2.
        ¨      Yes. Go to line 2.

  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims


 3.     List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority
        unsecured claims, fill out and attach the Additional Page of Part 2.

                                                                                                                                                        Amount of claim


                                                                                     ADDITION
 3.8            Nonpriority creditor’s name and mailing address                          As of the petition filing date, the claim is:                                $507.66
                                                                                         Check all that apply.
                CITY OF RALEIGH WATER
                PO BOX 590                                                               ¨ Contingent
                RALEIGH, NC 27602-0590                                                   ¨ Unliquidated
                                                                                         ¨ Disputed
                Date or dates debt was incurred
                                                                                         Basis for the claim:
                VARIOUS                                                                  TRADE PAYABLE
                Last 4 digits of account number:                                         Is the claim subject to offset?
                                                                                         þ No
                                                                                         ¨ Yes


                                                                                     DELETED
 3.17           Nonpriority creditor’s name and mailing address                          As of the petition filing date, the claim is:                                $325.92
                                                                                         Check all that apply.
                EMPIRE DISTRIBUTORS OF NORTH CAROLINA
                EMPIRE NC - RALEIGH                                                      ¨ Contingent
                PO BOX 14049                                                             ¨ Unliquidated
                DURHAM, NC 27709                                                         ¨ Disputed

                Date or dates debt was incurred                                          Basis for the claim:
                                                                                         TRADE PAYABLE
                VARIOUS
                                                                                         Is the claim subject to offset?
                Last 4 digits of account number:                                         þ No
                                                                                         ¨ Yes




Official Form 206E/F                                             Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 1 of 2
 Debtor                          Case 21-10474-MFW
             Alamo Drafthouse Raleigh, LLC                            Doc 344-1           Filed  04/28/21
                                                                                              Case number    (if known)   Page    50 of 70
                                                                                                                           21-10481

             (Name)


  Part 2:    Additional Page

                                                                                                                                                    Amount of claim


                                                                                AMENDED
 3.22        Nonpriority creditor’s name and mailing address                      As of the petition filing date, the claim is:                                $457,953.69
                                                                                  Check all that apply.
             HOBBY PROPERTIES - KERBBY LLC
             ATTN: JOHN HOLMES                                                    ¨ Contingent
             515 N BLOUNT ST                                                      ¨ Unliquidated
             RALEIGH, NC 27604                                                    ¨ Disputed

             Date or dates debt was incurred                                      Basis for the claim:
                                                                                  RENT
             VARIOUS
                                                                                  Is the claim subject to offset?
             Last 4 digits of account number:                                     þ No
                                                                                  ¨ Yes


                                                                                DELETED
 3.28        Nonpriority creditor’s name and mailing address                      As of the petition filing date, the claim is:                                   $124.94
                                                                                  Check all that apply.
             LONG BEVERAGE
             10500 WORLD TRADE BLVD                                               ¨ Contingent
             RALEIGH, NC 27617                                                    ¨ Unliquidated
                                                                                  ¨ Disputed

             Date or dates debt was incurred                                      Basis for the claim:
                                                                                  TRADE PAYABLE
             VARIOUS
                                                                                  Is the claim subject to offset?
             Last 4 digits of account number:                                     þ No
                                                                                  ¨ Yes


                                                                                AMENDED
 3.31        Nonpriority creditor’s name and mailing address                      As of the petition filing date, the claim is:                                 $18,365.41
                                                                                  Check all that apply.
             NEON RATED, LLC
             580 BROADWAY STE 1200                                                ¨ Contingent
             NEW YORK, NY 10012                                                   ¨ Unliquidated
                                                                                  ¨ Disputed
             Date or dates debt was incurred
                                                                                  Basis for the claim:
             VARIOUS                                                              TRADE PAYABLE
             Last 4 digits of account number:                                     Is the claim subject to offset?
                                                                                  þ No
                                                                                  ¨ Yes




  Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims




 5.     Add the amounts of priority and nonpriority unsecured claims.



                                                                                                                                      Total of claim amounts



 5a.    Total claims from Part 1                                                                                          5a.                    NOT APPLICABLE




 5b.    Total claims from Part 2                                                                                          5b.     +                     $548,841.87




 5c.    Total of Parts 1 and 2                                                                                            5c.                           $548,841.87
        Lines 5a + 5b = 5c.




Official Form 206E/F                                     Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 2 of 2
                                  Case 21-10474-MFW                         Doc 344-1                 Filed 04/28/21            Page 51 of 70
  Fill in this information to identify the case:

 Debtor        Alamo Drafthouse Raleigh, LLC


 United States Bankruptcy Court for the:       District of Delaware


 Case number          21-10481
  (if known)




 Official Form 202

 Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                    12/15

 An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
 form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
 amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
 and the date. Bankruptcy Rules 1008 and 9011.

 WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
 connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519,
 and 3571.


                Delcaration and signature



          I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or
          another individual serving as a representative of the debtor in this case.

          I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

          ¨ Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

          þ Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)

          þ Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

          ¨ Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

          ¨ Schedule H: Codebtors (Official Form 206H)

          þ Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)

          þ Amended Schedule

          ¨ Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)

          ¨ Other document that requires a declaration

           I declare under penalty of perjury that the foregoing is true and correct.



           Executed on 4/28/2021
                             MM / DD / YYYY
                                                                      û   /s/ Matthew Vonderahe
                                                                          Signature of individual signing on behalf of debtor



                                                                          Matthew Vonderahe
                                                                          Printed name



                                                                          Chief Financial Officer
                                                                          Position or relationship to debtor




Official Form 202                                         Declaration Under Penalty of Perjury for Non-Individual Debtors
             Case 21-10474-MFW   Doc 344-1   Filed 04/28/21   Page 52 of 70




                                     Exhibit 8

                               Amended Schedules for
                           Alamo DH Anderson Lane, LLC




28041271.3
                                          Case 21-10474-MFW                                           Doc 344-1                       Filed 04/28/21              Page 53 of 70
  Fill in this information to identify the case:

 Debtor        Alamo DH Anderson Lane, LLC


 United States Bankruptcy Court for the:                   District of Delaware


 Case number             21-10482
  (if known)
                                                                                                                                                                                  þ Check if this is an
                                                                                                                                                                                     amended filing


 Official Form 206Sum
 Summary of Assets and Liabilities for Non-Individuals                                                                                                                                            12/15




  Part 1:        Summary of Assets




 1. Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)


     1a.       Real property:
                                                                                                                                                                                       $885,195.69
               Copy line 88 from Schedule A/B . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
               .

     1b.       Total personal property:
                                                                                                                                                                                     $1,852,592.84
               Copy line 91A from Schedule A/B . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
               .

     1c.       Total of all property:
                                                                                                                                                                                     $2,737,788.53
               Copy line 92 from Schedule A/B . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
               .




    Part 2:         Summary of Liabilities




   2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                                                                                                                                                                                   $105,532,396.18
        Copy the total dollar amount listed in Column A , Amount of claim, from line 3 of Schedule D . . . . . . . . .




   3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206EF)


        3a.      Total claim amounts of priority unsecured claims:
                                                                                                                                                                                  NOT APPLICABLE
                 Copy the total claims from Part 1 from line 6a of Schedule E/F . . . . . . . . . . . . . . . . . . . . . . . . . . .
                 .

        3b.      Total amount of claims of nonpriority amount of unsecured claims:
                 Copy the total of the amount of claims from Part 2 from line 6b of Schedule E/F . . . . . . . . . . . . . .
                                                                                                                                                                    +                  $386,441.77




   4. Total liabilities . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
                                                                                                                                                                                   $105,918,837.95
        Lines 2 + 3a + 3b




Official Form 206Sum                                                                                                                                                                           Page 1 of 1
                                   Case 21-10474-MFW                        Doc 344-1             Filed 04/28/21             Page 54 of 70
  Fill in this information to identify the case:

 Debtor        Alamo DH Anderson Lane, LLC


 United States Bankruptcy Court for the:        District of Delaware


 Case number           21-10482
  (if known)
                                                                                                                                                       þ Check if this is an
                                                                                                                                                           amended filing


 Official Form 206D
 Schedule D: Creditors Who Have Claims Secured by Property                                                                                                                12/15

 Be as complete and accurate as possible.

 1.     1.     Do any creditors have claims secured by debtor’s property?
        ¨      No. Check this box and submit page 1 of this form to the court with debtor’s other schedules. Debtor has nothing else to report on this form.
        þ      Yes. Fill in all of the information below.


  Part 1:        List All Creditors with Secured Claims

                                                                                                                          Column A                     Column B
 2.     List in alphabetical order all creditors who have secured claims. If a creditor has more than
        one secured claim, list the creditor separately for each claim.                                                   Amount of claim              Value of collateral that
                                                                                                                          Do not deduct the value of   supports this claim
                                                                                                                          collateral.


                                                                                        DELETED
 2.9             Creditor’s name                                          Describe debtor’s property that is                      UNKNOWN                  UNDETERMINED
                 FORTRESS CREDIT CORPORATION                              subject to a lien

                 Creditor's mailing address                               Describe the lien
                 AS ADMINISTRATIVE AGENT                                  UCC FILING NUMBER - 180020636076
                 ATTN: D. BROOKS, D. SHARPE, ET AL
                                                                          Is the creditor an insider or related
                 1345 AVENUE OF THE AMERICAS, 46TH FL
                                                                          party?
                 NEW YORK, NY 10105
                                                                          þ No
                 Creditor's email address                                 ¨ Yes
                 GCCREDIT@FORTRESS.COM;
                                                                          Is anyone else liable on this claim?
                 CREDITOPERATIONS@FORTRESS.COM;
                 BSTEWART@FORTRESS.COM;                                   þ No
                 MPOLIDORO@FORTRESS.COM                                   ¨ Yes

                 Date or dates debt was incurred                          As of the petition filing date, the claim
                                                                          is:
                 1/22/2021
                                                                          Check all that apply.
                 Last 4 digits of account number:                         þ Contingent
                                                                          þ Unliquidated
                 Do multiple creditors have an interest in the            ¨ Disputed
                 same property?
                 þ No
                 ¨ Yes

  3.      Total of the dollar amounts from Part 1, Column A, including the amounts from the                                        $105,532,396.18
          Additional Page, if any.




Official Form 206D                                           Schedule D: Creditors Who Have Claims Secured by Property                                                Page 1 of 1
                                    Case 21-10474-MFW                     Doc 344-1            Filed 04/28/21               Page 55 of 70
  Fill in this information to identify the case:

 Debtor        Alamo DH Anderson Lane, LLC


 United States Bankruptcy Court for the:     District of Delaware


 Case number          21-10482
  (if known)
                                                                                                                                                      þ Check if this is an
                                                                                                                                                         amended filing


 Official Form 206E/F
 Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                    12/15

 Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY
 unsecured claims. List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts
 on Schedule A/B: Assets - Real and Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases
 (Official Form 206G). Number the entries in Parts 1 and 2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach
 the Additional Page of that Part included in this form.


  Part 1:       List All Creditors with PRIORITY Unsecured Claims


 1.     Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).
        þ      No. Go to Part 2.
        ¨      Yes. Go to line 2.

  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims


 3.     List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority
        unsecured claims, fill out and attach the Additional Page of Part 2.

                                                                                                                                                        Amount of claim


                                                                                   DELETED
 3.6            Nonpriority creditor’s name and mailing address                        As of the petition filing date, the claim is:                               UNKNOWN
                                                                                       Check all that apply.
                CHRISTINA MERRYMAN
                C/O KILPATRICK & DEAS                                                  þ Contingent
                ATTN: JOHN F. DEAS & JAMES M. MILLER                                   þ Unliquidated
                9601 MCALLISTER FREEWAY STE 220                                        þ Disputed
                SAN ANTONIO, TX 78216- 4623                                            Basis for the claim:
                Date or dates debt was incurred                                        POTENTIAL LITIGATION CLAIM

                4/21/2016                                                              Is the claim subject to offset?
                                                                                       þ No
                Last 4 digits of account number:                                       ¨ Yes


                                                                                   ADDITION
 3.17           Nonpriority creditor’s name and mailing address                        As of the petition filing date, the claim is:                                 $3,394.66
                                                                                       Check all that apply.
                NEON RATED, LLC
                580 BROADWAY STE 1200                                                  ¨ Contingent
                NEW YORK, NY 10012                                                     ¨ Unliquidated
                                                                                       ¨ Disputed
                Date or dates debt was incurred
                                                                                       Basis for the claim:
                VARIOUS                                                                TRADE PAYABLE
                Last 4 digits of account number:                                       Is the claim subject to offset?
                                                                                       þ No
                                                                                       ¨ Yes




Official Form 206E/F                                           Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 1 of 2
 Debtor                         Case 21-10474-MFW
            Alamo DH Anderson Lane, LLC                              Doc 344-1        Filed  04/28/21
                                                                                          Case number  (if known)   Page    56 of 70
                                                                                                                     21-10482

            (Name)




  Part 4:     Total Amounts of the Priority and Nonpriority Unsecured Claims




 5.    Add the amounts of priority and nonpriority unsecured claims.



                                                                                                                              Total of claim amounts



 5a.   Total claims from Part 1                                                                                     5a.                  NOT APPLICABLE




 5b.   Total claims from Part 2                                                                                     5b.   +                     $386,441.77




 5c.   Total of Parts 1 and 2                                                                                       5c.                         $386,441.77
       Lines 5a + 5b = 5c.




Official Form 206E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 2 of 2
                                 Case 21-10474-MFW                        Doc 344-1                 Filed 04/28/21            Page 57 of 70
  Fill in this information to identify the case:

 Debtor        Alamo DH Anderson Lane, LLC


 United States Bankruptcy Court for the:     District of Delaware


 Case number          21-10482
  (if known)




 Official Form 202

 Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                    12/15

 An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
 form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
 amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
 and the date. Bankruptcy Rules 1008 and 9011.

 WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
 connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519,
 and 3571.


                Delcaration and signature



          I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or
          another individual serving as a representative of the debtor in this case.

          I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

          ¨ Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

          þ Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)

          þ Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

          ¨ Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

          ¨ Schedule H: Codebtors (Official Form 206H)

          þ Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)

          þ Amended Schedule

          ¨ Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)

          ¨ Other document that requires a declaration

           I declare under penalty of perjury that the foregoing is true and correct.



           Executed on 4/28/2021
                            MM / DD / YYYY
                                                                    û   /s/ Matthew Vonderahe
                                                                        Signature of individual signing on behalf of debtor



                                                                        Matthew Vonderahe
                                                                        Printed name



                                                                        Chief Financial Officer
                                                                        Position or relationship to debtor




Official Form 202                                       Declaration Under Penalty of Perjury for Non-Individual Debtors
             Case 21-10474-MFW    Doc 344-1   Filed 04/28/21   Page 58 of 70




                                       Exhibit 9

                                 Amended Schedules for
                                  Alamo Yonkers, LLC




28041271.3
                                          Case 21-10474-MFW                                           Doc 344-1                       Filed 04/28/21              Page 59 of 70
  Fill in this information to identify the case:

 Debtor        Alamo Yonkers, LLC


 United States Bankruptcy Court for the:                   District of Delaware


 Case number             21-10483
  (if known)
                                                                                                                                                                                  þ Check if this is an
                                                                                                                                                                                     amended filing


 Official Form 206Sum
 Summary of Assets and Liabilities for Non-Individuals                                                                                                                                            12/15




  Part 1:        Summary of Assets




 1. Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)


     1a.       Real property:
                                                                                                                                                                                      $3,115,567.35
               Copy line 88 from Schedule A/B . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
               .

     1b.       Total personal property:
                                                                                                                                                                                     $2,206,705.34
               Copy line 91A from Schedule A/B . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
               .

     1c.       Total of all property:
                                                                                                                                                                                     $5,322,272.69
               Copy line 92 from Schedule A/B . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
               .




    Part 2:         Summary of Liabilities




   2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                                                                                                                                                                                   $105,532,396.18
        Copy the total dollar amount listed in Column A , Amount of claim, from line 3 of Schedule D . . . . . . . . .




   3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206EF)


        3a.      Total claim amounts of priority unsecured claims:
                                                                                                                                                                                  NOT APPLICABLE
                 Copy the total claims from Part 1 from line 6a of Schedule E/F . . . . . . . . . . . . . . . . . . . . . . . . . . .
                 .

        3b.      Total amount of claims of nonpriority amount of unsecured claims:
                 Copy the total of the amount of claims from Part 2 from line 6b of Schedule E/F . . . . . . . . . . . . . .
                                                                                                                                                                    +                  $764,814.12




   4. Total liabilities . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
                                                                                                                                                                                   $106,297,210.30
        Lines 2 + 3a + 3b




Official Form 206Sum                                                                                                                                                                           Page 1 of 1
                                    Case 21-10474-MFW                       Doc 344-1             Filed 04/28/21             Page 60 of 70
  Fill in this information to identify the case:

 Debtor        Alamo Yonkers, LLC


 United States Bankruptcy Court for the:        District of Delaware


 Case number           21-10483
  (if known)
                                                                                                                                                       þ Check if this is an
                                                                                                                                                           amended filing


 Official Form 206D
 Schedule D: Creditors Who Have Claims Secured by Property                                                                                                                12/15

 Be as complete and accurate as possible.

 1.     1.     Do any creditors have claims secured by debtor’s property?
        ¨      No. Check this box and submit page 1 of this form to the court with debtor’s other schedules. Debtor has nothing else to report on this form.
        þ      Yes. Fill in all of the information below.


  Part 1:        List All Creditors with Secured Claims

                                                                                                                          Column A                     Column B
 2.     List in alphabetical order all creditors who have secured claims. If a creditor has more than
        one secured claim, list the creditor separately for each claim.                                                   Amount of claim              Value of collateral that
                                                                                                                          Do not deduct the value of   supports this claim
                                                                                                                          collateral.


                                                                                        DELETED
 2.5             Creditor’s name                                          Describe debtor’s property that is                      UNKNOWN                  UNDETERMINED
                 BANK OF AMERICA NA                                       subject to a lien

                 Creditor's mailing address                               Describe the lien
                 AS ADMINISTRATIVE AGENT                                  UCC FILING NUMBER -
                 ATTN: TRACI KUKETZ                                       201806135728447
                 2380 PERFORMANCE DR BUILDING C
                                                                          Is the creditor an insider or related
                 RICHARDSON, TX 75082
                                                                          party?
                 Creditor's email address                                 þ No
                                                                          ¨ Yes
                 Date or dates debt was incurred
                 6/13/2018                                                Is anyone else liable on this claim?
                                                                          þ No
                 Last 4 digits of account number:
                                                                          ¨ Yes
                 Do multiple creditors have an interest in the            As of the petition filing date, the claim
                 same property?                                           is:
                                                                          Check all that apply.
                 þ No
                 ¨ Yes                                                    þ Contingent
                                                                          þ Unliquidated
                                                                          ¨ Disputed

  3.      Total of the dollar amounts from Part 1, Column A, including the amounts from the                                        $105,532,396.18
          Additional Page, if any.




Official Form 206D                                           Schedule D: Creditors Who Have Claims Secured by Property                                                Page 1 of 1
                                    Case 21-10474-MFW                   Doc 344-1             Filed 04/28/21               Page 61 of 70
  Fill in this information to identify the case:

 Debtor        Alamo Yonkers, LLC


 United States Bankruptcy Court for the:   District of Delaware


 Case number          21-10483
  (if known)
                                                                                                                                                      þ Check if this is an
                                                                                                                                                         amended filing


 Official Form 206E/F
 Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                    12/15

 Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY
 unsecured claims. List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts
 on Schedule A/B: Assets - Real and Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases
 (Official Form 206G). Number the entries in Parts 1 and 2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach
 the Additional Page of that Part included in this form.


  Part 1:       List All Creditors with PRIORITY Unsecured Claims


 1.     Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).
        þ      No. Go to Part 2.
        ¨      Yes. Go to line 2.

  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims


 3.     List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority
        unsecured claims, fill out and attach the Additional Page of Part 2.

                                                                                                                                                        Amount of claim


                                                                                  DELETED
 3.1            Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:                                UNKNOWN
                                                                                      Check all that apply.
                ALAMO LEAGUE HOLDINGS, LLC
                ATTN: TIMOTHY A. LEAGUE,                                              þ Contingent
                612 E 6TH ST                                                          þ Unliquidated
                AUSTIN, TX 78701                                                      ¨ Disputed

                Date or dates debt was incurred                                       Basis for the claim:
                                                                                      GUARANTEE OBLIGATION
                VARIOUS
                                                                                      Is the claim subject to offset?
                Last 4 digits of account number:                                      þ No
                                                                                      ¨ Yes


                                                                                  DELETED
 3.7            Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:                                  $5,556.00
                                                                                      Check all that apply.
                CONSOLIDATED EDISON COMPANY OF NEW YORK INC.
                ATTN: LEGAL DEPARTMENT                                                ¨ Contingent
                4 IRVING PLACE                                                        ¨ Unliquidated
                NEW YORK, NY 10003                                                    ¨ Disputed

                Date or dates debt was incurred                                       Basis for the claim:
                                                                                      TRADE PAYABLE
                VARIOUS
                                                                                      Is the claim subject to offset?
                Last 4 digits of account number:                                      þ No
                                                                                      ¨ Yes




Official Form 206E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 1 of 2
 Debtor      Alamo Yonkers, LLC  Case 21-10474-MFW                    Doc 344-1           Filed  04/28/21
                                                                                              Case number    (if known)   Page    62 of 70
                                                                                                                           21-10483

             (Name)


  Part 2:    Additional Page

                                                                                                                                                    Amount of claim


                                                                                ADDITION
 3.23        Nonpriority creditor’s name and mailing address                      As of the petition filing date, the claim is:                                  $7,738.70
                                                                                  Check all that apply.
             NEON RATED, LLC
             580 BROADWAY STE 1200                                                ¨ Contingent
             NEW YORK, NY 10012                                                   ¨ Unliquidated
                                                                                  ¨ Disputed
             Date or dates debt was incurred
                                                                                  Basis for the claim:
             VARIOUS                                                              TRADE PAYABLE
             Last 4 digits of account number:                                     Is the claim subject to offset?
                                                                                  þ No
                                                                                  ¨ Yes




  Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims




 5.     Add the amounts of priority and nonpriority unsecured claims.



                                                                                                                                      Total of claim amounts



 5a.    Total claims from Part 1                                                                                          5a.                    NOT APPLICABLE




 5b.    Total claims from Part 2                                                                                          5b.     +                     $764,814.12




 5c.    Total of Parts 1 and 2                                                                                            5c.                           $764,814.12
        Lines 5a + 5b = 5c.




Official Form 206E/F                                     Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 2 of 2
                                    Case 21-10474-MFW                      Doc 344-1                 Filed 04/28/21            Page 63 of 70
  Fill in this information to identify the case:

 Debtor        Alamo Yonkers, LLC


 United States Bankruptcy Court for the:      District of Delaware


 Case number          21-10483
  (if known)




 Official Form 202

 Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                    12/15

 An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
 form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
 amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
 and the date. Bankruptcy Rules 1008 and 9011.

 WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
 connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519,
 and 3571.


                Delcaration and signature



          I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or
          another individual serving as a representative of the debtor in this case.

          I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

          ¨ Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

          þ Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)

          þ Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

          ¨ Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

          ¨ Schedule H: Codebtors (Official Form 206H)

          þ Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)

          þ Amended Schedule

          ¨ Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)

          ¨ Other document that requires a declaration

           I declare under penalty of perjury that the foregoing is true and correct.



           Executed on 4/28/2021
                             MM / DD / YYYY
                                                                     û   /s/ Matthew Vonderahe
                                                                         Signature of individual signing on behalf of debtor



                                                                         Matthew Vonderahe
                                                                         Printed name



                                                                         Chief Financial Officer
                                                                         Position or relationship to debtor




Official Form 202                                        Declaration Under Penalty of Perjury for Non-Individual Debtors
             Case 21-10474-MFW    Doc 344-1   Filed 04/28/21   Page 64 of 70




                                      Exhibit 10

                                 Amended Schedules for
                                  Alamo Mission, LLC




28041271.3
                                          Case 21-10474-MFW                                           Doc 344-1                       Filed 04/28/21              Page 65 of 70
  Fill in this information to identify the case:

 Debtor        Alamo Mission, LLC


 United States Bankruptcy Court for the:                   District of Delaware


 Case number             21-10484
  (if known)
                                                                                                                                                                                  þ Check if this is an
                                                                                                                                                                                     amended filing


 Official Form 206Sum
 Summary of Assets and Liabilities for Non-Individuals                                                                                                                                            12/15




  Part 1:        Summary of Assets




 1. Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)


     1a.       Real property:
                                                                                                                                                                                    $17,361,506.71
               Copy line 88 from Schedule A/B . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
               .

     1b.       Total personal property:
                                                                                                                                                                                     $3,427,264.74
               Copy line 91A from Schedule A/B . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
               .

     1c.       Total of all property:
                                                                                                                                                                                    $20,788,771.45
               Copy line 92 from Schedule A/B . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
               .




    Part 2:         Summary of Liabilities




   2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                                                                                                                                                                                   $105,532,396.18
        Copy the total dollar amount listed in Column A , Amount of claim, from line 3 of Schedule D . . . . . . . . .




   3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206EF)


        3a.      Total claim amounts of priority unsecured claims:
                                                                                                                                                                                        UNKNOWN
                 Copy the total claims from Part 1 from line 6a of Schedule E/F . . . . . . . . . . . . . . . . . . . . . . . . . . .
                 .

        3b.      Total amount of claims of nonpriority amount of unsecured claims:
                 Copy the total of the amount of claims from Part 2 from line 6b of Schedule E/F . . . . . . . . . . . . . .
                                                                                                                                                                    +                $1,950,616.24




   4. Total liabilities . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
                                                                                                                                                                                   $107,483,012.42
        Lines 2 + 3a + 3b




Official Form 206Sum                                                                                                                                                                           Page 1 of 1
                                    Case 21-10474-MFW                       Doc 344-1             Filed 04/28/21             Page 66 of 70
  Fill in this information to identify the case:

 Debtor        Alamo Mission, LLC


 United States Bankruptcy Court for the:        District of Delaware


 Case number           21-10484
  (if known)
                                                                                                                                                       þ Check if this is an
                                                                                                                                                           amended filing


 Official Form 206D
 Schedule D: Creditors Who Have Claims Secured by Property                                                                                                                12/15

 Be as complete and accurate as possible.

 1.     1.     Do any creditors have claims secured by debtor’s property?
        ¨      No. Check this box and submit page 1 of this form to the court with debtor’s other schedules. Debtor has nothing else to report on this form.
        þ      Yes. Fill in all of the information below.


  Part 1:        List All Creditors with Secured Claims

                                                                                                                          Column A                     Column B
 2.     List in alphabetical order all creditors who have secured claims. If a creditor has more than
        one secured claim, list the creditor separately for each claim.                                                   Amount of claim              Value of collateral that
                                                                                                                          Do not deduct the value of   supports this claim
                                                                                                                          collateral.


                                                                                        DELETED
 2.9             Creditor’s name                                          Describe debtor’s property that is                      UNKNOWN                  UNDETERMINED
                 FORTRESS CREDIT CORPORATION                              subject to a lien

                 Creditor's mailing address                               Describe the lien
                 AS ADMINISTRATIVE AGENT                                  UCC FILING NUMBER - 1806181606152
                 ATTN: D. BROOKS, D. SHARPE, ET AL
                                                                          Is the creditor an insider or related
                 1345 AVENUE OF THE AMERICAS, 46TH FL
                                                                          party?
                 NEW YORK, NY 10105
                                                                          þ No
                 Creditor's email address                                 ¨ Yes
                 GCCREDIT@FORTRESS.COM;
                                                                          Is anyone else liable on this claim?
                 CREDITOPERATIONS@FORTRESS.COM;
                 BSTEWART@FORTRESS.COM;                                   þ No
                 MPOLIDORO@FORTRESS.COM                                   ¨ Yes

                 Date or dates debt was incurred                          As of the petition filing date, the claim
                                                                          is:
                 1/22/2021
                                                                          Check all that apply.
                 Last 4 digits of account number:                         þ Contingent
                                                                          þ Unliquidated
                 Do multiple creditors have an interest in the            ¨ Disputed
                 same property?
                 þ No
                 ¨ Yes

  3.      Total of the dollar amounts from Part 1, Column A, including the amounts from the                                        $105,532,396.18
          Additional Page, if any.




Official Form 206D                                           Schedule D: Creditors Who Have Claims Secured by Property                                                Page 1 of 1
                                    Case 21-10474-MFW                   Doc 344-1             Filed 04/28/21               Page 67 of 70
  Fill in this information to identify the case:

 Debtor        Alamo Mission, LLC


 United States Bankruptcy Court for the:   District of Delaware


 Case number          21-10484
  (if known)
                                                                                                                                                      þ Check if this is an
                                                                                                                                                         amended filing


 Official Form 206E/F
 Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                     12/15

 Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY
 unsecured claims. List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts
 on Schedule A/B: Assets - Real and Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases
 (Official Form 206G). Number the entries in Parts 1 and 2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach
 the Additional Page of that Part included in this form.


  Part 1:       List All Creditors with PRIORITY Unsecured Claims


 1.     Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).
        ¨      No. Go to Part 2.
        þ      Yes. Go to line 2.

 2.     List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than
        3 creditors with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                 Total claim               Priority amount

  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims


 3.     List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority
        unsecured claims, fill out and attach the Additional Page of Part 2.

                                                                                                                                                        Amount of claim


                                                                                 AMENDED
 3.7            Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:                                  $2,000.00
                                                                                      Check all that apply.
                CHRISTINE M COLCORD
                1007 E. 24TH ST.                                                      ¨ Contingent
                OAKLAND, CA 94606                                                     ¨ Unliquidated
                                                                                      ¨ Disputed
                Date or dates debt was incurred
                                                                                      Basis for the claim:
                VARIOUS                                                               INVENTORY
                Last 4 digits of account number:                                      Is the claim subject to offset?
                                                                                      þ No
                                                                                      ¨ Yes


                                                                                 AMENDED
 3.8            Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:                                  $2,000.00
                                                                                      Check all that apply.
                DAVID D HAWKINS
                875 DOLORES ST.                                                       ¨ Contingent
                APT. 4                                                                ¨ Unliquidated
                SAN FRANCISCO, CA 94110                                               ¨ Disputed

                Date or dates debt was incurred                                       Basis for the claim:
                                                                                      INVENTORY
                VARIOUS
                                                                                      Is the claim subject to offset?
                Last 4 digits of account number:                                      þ No
                                                                                      ¨ Yes




Official Form 206E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                      Page 1 of 3
 Debtor     Alamo Mission, LLCCase 21-10474-MFW                Doc 344-1            Filed  04/28/21
                                                                                        Case number    (if known)   Page    68 of 70
                                                                                                                     21-10484

            (Name)


  Part 2:   Additional Page

                                                                                                                                       Amount of claim


                                                                        AMENDED
 3.16       Nonpriority creditor’s name and mailing address                 As of the petition filing date, the claim is:                           $2,000.00
                                                                            Check all that apply.
            FREDERICK ADAM PFAHLER IV
            120 ALBION ST.                                                  ¨ Contingent
            APT. 2                                                          ¨ Unliquidated
            SAN FRANCISCO, CA 94110                                         ¨ Disputed

            Date or dates debt was incurred                                 Basis for the claim:
                                                                            INVENTORY
            VARIOUS
                                                                            Is the claim subject to offset?
            Last 4 digits of account number:                                þ No
                                                                            ¨ Yes


                                                                        AMENDED
 3.22       Nonpriority creditor’s name and mailing address                 As of the petition filing date, the claim is:                            $250.00
                                                                            Check all that apply.
            JON BASTIAN
            2727 25TH AVE                                                   ¨ Contingent
            OAKLAND, CA 94601                                               ¨ Unliquidated
                                                                            ¨ Disputed

            Date or dates debt was incurred                                 Basis for the claim:
                                                                            TRADE PAYABLE
            VARIOUS
                                                                            Is the claim subject to offset?
            Last 4 digits of account number:                                þ No
                                                                            ¨ Yes


                                                                        ADDITION
 3.28       Nonpriority creditor’s name and mailing address                 As of the petition filing date, the claim is:                         $19,204.36
                                                                            Check all that apply.
            NEON RATED, LLC
            580 BROADWAY STE 1200                                           ¨ Contingent
            NEW YORK, NY 10012                                              ¨ Unliquidated
                                                                            ¨ Disputed
            Date or dates debt was incurred
                                                                            Basis for the claim:
            VARIOUS                                                         TRADE PAYABLE
            Last 4 digits of account number:                                Is the claim subject to offset?
                                                                            þ No
                                                                            ¨ Yes


                                                                        DELETED
 3.37       Nonpriority creditor’s name and mailing address                 As of the petition filing date, the claim is:                        $126,035.94
                                                                            Check all that apply.
            SAN FRANCISCO TAX COLLECTOR
            1 DR CARLTON B GOODLETT PL, 140                                 ¨ Contingent
            SAN FRANCISCO, CA 94102                                         ¨ Unliquidated
                                                                            ¨ Disputed
            Date or dates debt was incurred
                                                                            Basis for the claim:
            VARIOUS                                                         REGULATORY & TAXES
            Last 4 digits of account number:                                Is the claim subject to offset?
                                                                            þ No
                                                                            ¨ Yes




Official Form 206E/F                                Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 2 of 3
 Debtor     Alamo Mission, LLC  Case 21-10474-MFW                    Doc 344-1        Filed  04/28/21
                                                                                          Case number  (if known)   Page    69 of 70
                                                                                                                     21-10484

            (Name)


  Part 4:     Total Amounts of the Priority and Nonpriority Unsecured Claims




 5.    Add the amounts of priority and nonpriority unsecured claims.



                                                                                                                              Total of claim amounts



 5a.   Total claims from Part 1                                                                                     5a.                    UNDETERMINED




 5b.   Total claims from Part 2                                                                                     5b.   +                   $1,950,616.24




 5c.   Total of Parts 1 and 2                                                                                       5c.                       $1,950,616.24
       Lines 5a + 5b = 5c.




Official Form 206E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 3 of 3
                                    Case 21-10474-MFW                      Doc 344-1                 Filed 04/28/21            Page 70 of 70
  Fill in this information to identify the case:

 Debtor        Alamo Mission, LLC


 United States Bankruptcy Court for the:      District of Delaware


 Case number          21-10484
  (if known)




 Official Form 202

 Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                    12/15

 An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
 form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
 amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
 and the date. Bankruptcy Rules 1008 and 9011.

 WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
 connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519,
 and 3571.


                Delcaration and signature



          I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or
          another individual serving as a representative of the debtor in this case.

          I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

          ¨ Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

          þ Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)

          þ Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

          ¨ Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

          ¨ Schedule H: Codebtors (Official Form 206H)

          þ Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)

          þ Amended Schedule

          ¨ Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)

          ¨ Other document that requires a declaration

           I declare under penalty of perjury that the foregoing is true and correct.



           Executed on 4/28/2021
                             MM / DD / YYYY
                                                                     û   /s/ Matthew Vonderahe
                                                                         Signature of individual signing on behalf of debtor



                                                                         Matthew Vonderahe
                                                                         Printed name



                                                                         Chief Financial Officer
                                                                         Position or relationship to debtor




Official Form 202                                        Declaration Under Penalty of Perjury for Non-Individual Debtors
